Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 
Status of Claims
	Claims 1-14 were previously pending and subject to the final office action mailed December 29th, 2021. In the RCE, submitted May 27th, 2022, claims 1-14 were amended. Therefore, claims 1-14 are currently pending and subject to the following Non-Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on May 27th, 2022, have been fully considered and each argument will be respectfully address in the following Non-final office action.


Response to 35 U.S.C. § 102 and 103 Remarks
	Applicant’s remarks filed on pages 8-14 of the Response concerning the 35 U.S.C. § 102 rejection of claim 12 and the 35 U.S.C. § 103 rejection of claims 1-11 and 13-14 have been fully considered and are moot in view of the amended rejection that may be found starting on page 27 of this non-final office action.

	On pages 8-14 of the Response, the Applicant argues that the prior art of record fails to teach or suggest each and every feature presented in the amended claims 1-14. In view of the amendments to claims 1-14, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-14 that may be found starting on page 27 herein. 
	
Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 14-18 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-14 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 12 of this non final office action. 

	On pages 14-15 of the Response, the Applicant argues the following:
	 “Various claims recite elements related to user interfaces [...] claims directed towards a graphical user interface are patent eligible subject matter if they “require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art […] independent claims 3, 5, and 8 address and resolve specific problems of virtual assistant developers designing system with low success rates of user queries within a budget […] That is a specifically identified problem in the prior state of the art that is addressed and resolved by the claimed user interface. Therefore, under Federal Circuit law, those claims are eligible subject matter”. 
	The Examiner notes that none of the pending claims 1-14 recite a user interface and, as such, do not recite a “specific, structured user interface”. Accordingly, the purportedly claimed “user interface” has not been considered in the § 101 analysis.

	 On page 15 of the Response, the Applicant agues the following:
	“The office action provides generic template language without explanation or evidence for rejecting all claims under 101 […] Furthermore, the office action applies the template language to only some limitations of the independent claims, disregarding other limitations. Having disregarded some limitations, the office action has certainly not analyzed the claims as a whole, which is necessary for a proper analysis of subject matter ineligibility of a claim under 101”.
	The Examiner respectfully disagrees that the previous Final Office Action (mailed 12/29/2021) has not analyzed the claims as a whole and disregarded some limitations. Under the Step 2A Prong One analysis, the Examiner identified the limitations which are considered to recite a judicial exception and explicitly stated the judicial exceptions recited in the identified limitations. The Examiner notes “In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim” (See MPEP 2106.04 (II)(A)(1)). Accordingly, the Examiner fulfilled the responsibility of evaluating whether the claims recite a judicial exception under the Step 2A Prong One analysis. Further, the “other limitations” that are not identified under the Step 2A Prong One analysis are considered to be additional elements which were identified and discussed under the Step 2A Prong Two analysis.  

	On page 15 of the Response, the Applicant argues the following:
	“Regarding mental processes, the office action quotes the first example from subsection 2106.04 (a)(2)(III)(A) […] "collecting information, analyzing it, and displaying certain results of the collection and analysis", but the office action omits the following words in the sentence of, "where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind" […] The claimed systems, methods, and computer readable media perform computational parsing of natural language according to grammars for large numbers of test queries according to large numbers of grammars, figuring out which grammar has the highest score, applying separate pricing models to determine aggregate costs, and displaying those in an informative way. Those are not things that, practiced in the specific way claimed, could practically be performed in the human mind. Therefore, they are not ineligible as mental processes.” 
	The Examiner respectfully disagrees that certain limitations and features of claims 1-14 are not directed towards a mental process. In view of the amendments to the claims, in the Step 2A Prong One analysis starting on page 14 herein, the Examiner has identified each of the claims and particular limitations that are considered to recite a mental process. For example, claim 1 recites the features for “filtering a set of natural language domain components into a plurality of competing natural language domain component subsets able to interpret queries of the plurality of teat query types […] presenting a list of natural language domain components subsets, from among the plurality of competing natural language domain component subsets, able to interpret the plurality of test queries”. These limitations recite steps for filtering a set of natural language domains to a subset of natural language domains that are able to interpret the test query, however there are no steps in the claims that explain how the subset of domains are determined to be able to interpret the test query. Because the claim does not require, for example, a test query to be parsed in multiple natural language domains in order to establish which natural language domains are able to interpret the test query, a human using mental steps would be capable of selecting a subset of domains that have previously been determined as being able to interpret a test query from among a set of natural language domains. Because the steps for filtering the set of domains to a subset of domains is recited at such a high level of generality, these steps for filtering information and presenting a list of the results are considered to recite concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	On page 15-16 of the Response, the Applicant argues the following:
	“While claim 1 includes limitations related to promoting some natural language domains over others, the cited subsection is misapplied […] Just because a claim recognizes that commercial promotion occurs elsewhere does not make the claim directed to organizing human activity. Claim 1 refers to searching for promoted domains among domains able to interpret test queries […] Searching, in the technology described in the specification and claimed is a technique of computer programming. No part of the claim is directed to a human activity or the organization of a human activity”. 
	
	The Examiner respectfully disagrees that claims 1-14 do not recite limitations that are directed towards certain methods of organizing human activity. Claim 1, as a whole, is directed towards filtering a set of natural language domains into a subset of natural language domains that are each associated with a pricing model, further filtering the subset of natural language domains to find a promoted natural language domain associated with a pricing model, and presenting the promoted natural language domain to an app developer such that the app developer may include the promoted natural language domain into a virtual assistant application. Claim 3, as a whole, is directed towards a plurality of natural language domains associated with a pricing model or discount pricing models, filtering the plurality of natural language domains into a subset of promoted natural language domains, displaying the subset of promoted domains and the costs of utilizing each promoted natural language domains (in accordance with the pricing model and discounts) to an app integrator.  Claim 5, as a whole, is directed towards interpreting a multiplicity of test queries in a plurality of natural language domains at a cost to an app integrator according to an associated pricing model, applying the pricing model to the domain that is determined as providing the highest interpretation score, and computing a total aggregate cost for the multiplicity of test queries. Claim 8, as a whole, is directed towards selecting a plurality of natural language domains to be included in a virtual assistant application, providing a display of the selected domains, presenting another display showing cost component of an aggregate cost that would be charged for the virtual assistant to respond to the test queries with the natural language domains, and configuring the selection of domains such that the aggregate cost for responding to test queries with the domains is within a desired budget based on a pricing models of the natural language domains and promoted natural language domains. Claim 12, as a whole, is directed towards a multiplicity of natural language domains available for selection, where utilization of the natural language domains are associated with pricing models and costs that would be incurred by users who select the natural language domains. Accordingly, each of the independent claims recite limitations, individually and in combination, directed towards concepts of commercial interactions in the form of business relations and advertising, marketing, and sales activities (see MPEP 2106.04(a)(2)(II)).

	On page 16 of the Response, the Applicant argues the following:
	“Supposing, ad arguendo, the claims are directed to some abstract idea, they would be "using the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception". The claims include elements that are not merely directed to abstract ideas in the environment of virtual assistants. They provide for a meaningful way of using the concepts that they recite within the virtual assistant application space”. 

	The Examiner respectfully disagrees that the claims recite additional elements that integrate the recited judicial exception into a practical application. The claims do not recite any additional elements that reflect an improvement in the functioning of a computer or technical field, nor do the claims recite additional elements that implement the judicial exception with a particular machine. As discussed in the Step 2A Prong Two analysis herein, the identified additional elements of claims 1-14 are considered to be either generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. Further, the Examiner notes “The courts have also identified limitations that did not integrate a judicial exception into a practical application […] Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […] Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of a judicial exception to a particular technological environment or field of use” (see MPEP 2106.04 (d)(I)). 

	On page 17 of the Response, the Applicant argues the following:
	“The Step 2B Prong Two analysis in the office action […] simply states that they are recited at a high level of generality and do not amount to significantly more than the judicial exception supposed under the Step 2A Prong One analysis. This (a) fails to actually consider the focus of the claims as a whole and (b) overlooks the particularity and specificity of how those phrases work together to recite inventive concepts. In particular, conventional platforms for configuring virtual assistants allow the selection of domains but do not provide any insight as to user query success rates or budgetary costs for responding to queries. Those features, provided for by the various claimed aspects, are not routine or conventional and they are significant because they enable valuable new ways of optimally configuring virtual assistants. Therefore, supposing, ad arguendo, that the claims as a whole are directed to ineligible abstract ideas and not integrated into a practical application, at least they amount to significantly more than an ineligible abstract idea. Therefore, the claims are patent eligible under 101”. 

	The Examiner respectfully disagrees that the features directed towards providing insights on user query success rate or budgetary costs for responding to queries additional elements that amount to significantly more than the judicial exception itself. The claimed features for providing insights to the “budgetary costs for responding to queries” are considered to be part of the abstract idea; in particular, the limitations directed towards providing app developers with price/cost information for utilizing promoted domains are concepts of commercial interactions in the form of advertising, marketing, and sales activities. The additional elements including the natural language virtual assistant platform, natural language domain components, test query distributions, processor, system memory coupled to the processor, instructions configured to implement a natural language virtual assistant platform, app integrator, computer readable storage medium, computer executable instructions, server hosted platform, embedded system, code exporter, computer, features for interpreting user queries in natural language domains, and features for transmitting data over a network are considered to either be  generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)).
	Further, the features for providing insights “to user query success rates […] for responding to queries” are not reflected in each of the independent claims. Although claim 5 recites features for “determining, for each test query, the natural language domain providing the highest interpretation score” and “applying the pricing model associated with the natural language domain providing the highest interpretation score”, these features are also considered to be a part of the abstract idea. In particular, these limitations recite concepts of commercial interactions in the form of marketing and sales activities. Furthermore, the limitations are recited at a high level such that a human using mental steps of collecting and evaluating information would be capable of determining a domain providing a highest interpretation score for each test query and applying the pricing model associated with the domain. Furthermore, the identified additional elements recited in claim 5 (including the app integrator, test query distribution, natural language domain components, transmitting data over a network, and interpreting test queries in a plurality of domains) are considered to either be insignificant extra solution activity or generally linking the use of the abstract idea to a particular technological environment. As discussed above, the courts have found that limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include Adding insignificant extra-solution activity to the judicial exception and generally linking the use of the judicial exception to a particular technological environment or field of use.

	On page 17 of the Response, the Applicant argues the following:
	“Further still, though the office action makes the blanket statement that claims 1-17 are ineligible, the Step 2A Prong Two and Step 2B analyses only address independent claims 1, 3, 5, 8, 12, and 15. They overlook any explanation of why the additional limitations of any dependent claims do not integrate the claimed inventions into a practical application or why they do not render the claim amounting to significantly more than an abstract idea. An office action rejectingPage 14 of 16 claims with no explanation of why they are rejected fails to comply with 35 USC § 132(a). Without the Director having fulfilled his duty under 35 USC § 132(a), it would be illegal to make a next ensuing office action final”. 

	The Examiner respectfully disagrees that the previously present Step 2A Prong Two analysis and Step 2B analyses only address independent claims 1, 3, 5, 8, 12, and 15. On pages 23-26 of the Final Office Action (mailed 12/29/2021) the Examiner explicitly states the identified additional elements in each of the claims 1-14. Further, the Step 2B analysis also addresses claims 1-14 and each of the additional elements that were identified for each of the claims.  On page 17 of the Non Final Office Action, the Examiner states that the identified additional elements are considered to either be generic computing components to apply the judicial exception, insignificant extra solution activity, or generally linking the use of the judicial exception to a particular technological environment, thus cannot be considered amounting to significantly more. Therefore, the Examiner provided reasons and an explanation as to why the additional limitations of the claims do not amount to significantly more. As discussed above, the courts have found that limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include Adding insignificant extra-solution activity to the judicial exception and generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(I)(A)).
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-2 and 8-11 are directed to a system (i.e. a machine), claims 3-7 are directed to a method (i.e. a process), and claims 12-14 are directed to a computer-readable medium (i.e. a manufacture). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-14 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components.
	
	Claim 1 recites, in part:

Filtering a set of natural language domain components into a plurality of competing natural language domain component subsets […]; and 
Presenting a list of natural language domain component subsets, from among the plurality of competing natural language domain component subsets, able to interpret the plurality of test queries by: 
searching within the set of natural language domain components for any promoted natural language domain components having an associated pricing model;  
Finding at least one promote natural language domain component within the set of natural language domain subsets having an associated pricing model; and 
Highlighting the at least one promoted natural language domain component as a promoted natural language domain component having a pricing model;
Wherein app developers can identify a natural language domain component subset that includes the promoted natural language domain component for inclusion in the natural language virtual assistant. 

	Claim 1, as a whole and in view of the above identified limitations, is directed towards filtering a set of competing domains into a subset of domains that are each associated with a pricing model, further filtering the subset of domains to find a promoted domain associated with a pricing model, and presenting the promoted domains to an app developer such that the app developer may include the promoted domain into a virtual assistant application. Such features, individually and in combination, recite concepts of commercial interactions in the form of marketing/sales activities and business relations (see MPEP 2106.04(a)(2)(II)). Further, such features directed towards filtering a set of natural language domain components into a plurality of competing natural language domain component subsets able to interpret queries of the plurality of teat query types and presenting a list of natural language domain components subsets, from among the plurality of competing natural language domain component subsets, able to interpret the plurality of test queries recite concepts of collecting information, analyzing the information, and displaying a particular result of the collection and analysis (see MPEP 2106.04(a)(2)(III)). Thus, claim 1 and claim 2, by virtue of dependence, recite an abstract idea. 

	Claim 2 further recites, in part, “receiving a user query […] computing a charge associated with providing the response, the charge being computed according to the pricing model associated with the promoted natural language domain”. These limitations are directed to certain methods of organizing human activity; in particular, these limitations recite concepts of commercial interactions in the form of marketing/sales activities and business relations (see MPEP 2106.04 (a)(2)(II)).

	Claim 3 recites, in part:
 […] each set of natural language domain components having a different cost to the app integrator in accordance with corresponding pricing models of natural language domain components included in the set and in view of the test query distribution, at least one natural language domain component having a discount pricing model discounting cost of usage based on volume of usage;

Searching the plurality of natural language domain components for a subset of promoted natural language domain components; and showing to an app developer a set of natural language domain components that can interpret the plurality of different query type and includes at least one promoted natural language domain component and showing the cost to the app integrator for using the set of natural language domain components to handle the test query distribution based on the corresponding pricing models and including any discount.

	Claim 3, as a whole and in view of the above identified limitations, is directed towards a plurality of domains associated with a pricing model or discount pricing models, filtering the plurality of domains into a subset of promoted domains, displaying the subset of promoted domains and the costs of utilizing each promoted domain (in accordance with the pricing model and discounts) to an app integrator.  Such features, individually and in combination, recite concepts of commercial interactions in the form of marketing/sales activities and business relations (see MPEP 2106.04(a)(2)(II)). Thus, claim 3 and claim 4, by virtue of dependence, recite an abstract idea. 

	Claim 4 further recites, in part, “computing a cost for using each set of natural language domain components to respond to the plurality of test queries and selecting the set of natural language domain components for presentation to the app developer based on the computed costs”. This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions in the form of sales/marketing activities and business relations (see MPEP 2106.04 (a)(2)(II)).

	Claim 5 recites, in part:
[…] generating an interpretation score and each natural language domain component having a cost to an app integrator according to an associated pricing model;
Determining, the natural language domain component arrangement providing a collective highest interpretation score for the plurality of test queries, including for each test query in the test query distribution, applying the pricing model associated with the natural language domain component providing the highest interpretation score for interpreting the test query;
computing a total aggregate cost to implement the virtual assistant using each natural language domain component arrangement based on the applied pricing models; 
and Page 4 of 18selecting a specified natural language domain component arrangement, from among the plurality of natural language domain component arrangements, for inclusion in the virtual assistant balancing interpretation scores and total aggregate costs.

	Claim 5, as a whole, is directed towards interpreting a multiplicity of test queries in a plurality of domains at a cost to an app integrator according to an associated pricing model, applying the pricing model to the domain that is determined as providing the highest interpretation score, computing a total aggregate cost for the multiplicity of test queries, and selecting a specified domain based on the scores and costs. Such features, individually and in combination, recite concepts of commercial interactions in the form of marketing/sales activities and business relations (see MPEP 2106.04(a)(2)(II)). Thus, claim 5 and claims 6-7, by virtue of dependence, recite an abstract idea.

	Claim 6 recites, in part, “computing a cost per natural language domain component within each natural language domain component arrangement”. This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions in the form of sales/marketing activities and business relations (see MPEP 2106.04 (a)(2)(II)).

	Claim 7 recites, in part, “wherein the pricing model for a specific natural language domain component is non-linear with respect to the number of queries interpreted by the natural language domain component”. This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions in the form of sales/marketing activities and business relations (see MPEP 2106.04 (a)(2)(II)).

	Claim 8 recites, in part:
select an arrangement of a plurality of natural language domain components for inclusion in the natural language virtual assistant balancing interpretation scores and costs associated with interpreting the plurality of test queries; 
present a display view showing that the plurality of natural language domain components is selected from a menu of natural language domain components for inclusion in the natural language virtual assistant; 
and present another display view along with the display view, the other display view showing cost components of an aggregate cost that would be charged for the natural language virtual assistant to respond to the plurality of test Page 5 of 18queries, each cost component being attributable to a natural language domain component included in the arrangement and wherein selection of the plurality of natural language domain components is configured  such that the aggregate cost for responding to the plurality of test queries is within a desired budget based on a pricing model for at least one promoted natural language domain component included in the plurality of natural language domain components.

	Claim 8, as a whole and in view of the limitations identified above, is directed towards selecting a plurality of domains to be included in a virtual assistant application, providing a display of the selected domains, presenting another display showing cost component of an aggregate cost that would be charged for the virtual assistant to respond to the test queries with the domains, and configuring the selection of domains such that the aggregate cost for responding to test queries with the domains is within a desired budget based on a pricing models of the domains and promoted domains. Such features, individually and in combination, recite concepts of commercial interactions in the form of marketing/sales activities and business relations (see MPEP 2106.04(a)(2)(II)). Thus, claim 8 and claims 9-11, by virtue of dependence, recite an abstract idea.


	Claim 9 further recites, in part, “present a further display view of a histogram indicating how many of the plurality of test queries would be answered by each natural language domain component included in the arrangement”. This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Claim 10 recites, in part, “present the display view showing that the plurality of natural language domain components are selected for inclusion in the natural language virtual assistant […] present at least one promoted natural language domain component in a different manner than at least one other natural language domain component”. This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Claim 11 recites, in part, “wherein a cost component of at least one natural language domain component varies non-linearly with respect to the number of test queries interpreted by the natural language domain component”. This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions in the form of sales/marketing activities and business relations (see MPEP 2106.04 (a)(2)(II)).

	Claim 12 recites, in part:
Select natural language domain components for inclusion in a virtual assistant; a multiplicity of natural language domain components available for selection and grammars for making requests to natural language domain component provider;
	In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, the Examiner notes that the Applicant’s Specification discloses “Table 80 has a display view for showing VA developers which domains from a menu of domains are selected for including in a virtual assistant. The display view 80 has 5 columns […] The columns are […] a pricing model for responding to the queries; and a total cost for the domain to provide the information needed for the virtual assistant” (see ¶ [0081]). Thus, the multiplicity of domains available for selection and utilization are associated with pricing models and costs that would be incurred by users who select the domains. Accordingly, these limitation, under broadest reasonable interpretation, recite certain methods of organizing human activity. Namely, these limitations recite concepts of commercial interactions in the form of sales/marketing activities and business relations (see MPEP 2106.04 (a)(2)(II)).

	Thus, claim 12 and claims 13-14, by virtue of dependence, recite an abstract idea.

	Claim 13 further recites, in part, “present a display view enabled to show a cost for responding to the test queries in the plurality of test queries for a given selection of natural language domain components.”. This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions in the form of sales/marketing activities and business relations (see MPEP 2106.04 (a)(2)(II)).

	Claim 14 recites, in part, “a multiplicity of pricing models associated with the natural language domain components available for selection”. This limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions in the form of sales/marketing activities and business relations (see MPEP 2106.04 (a)(2)(II)).


	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-2 recite additional elements of a natural language virtual assistant platform, a test query distribution including a plurality of test queries distributed across a plurality of test query types, natural language domain components, processor, a system memory coupled to the processor, instructions configured to implement a natural language virtual assistant platform, features for transmitting/receiving data over a network (receiving a test query distribution).  The processor, system memory coupled to the processor, and instructions configured to implement a natural language virtual assistant platform are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the test query distribution, natural language domain components, and natural language virtual assistant platform are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 2 recites the additional elements of transmitting data over a network (receiving user query and providing a response) and interpreting a user query according to a promoted natural language domain. Transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the steps for interpreting a user query according to a promoted domain are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claims 3-4 recite the additional elements of an app integrator, transmitting data over a network (receiving a test query distribution), a test query distribution including a plurality of test queries distributed across a plurality of test query types, natural language domain components, and interpreting a test query in a plurality of natural language domain components. The steps for interpreting a user query in a plurality of natural language domain components are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).Transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the app integrator, natural language domain components, test query distribution, and steps for interpreting a user query in a plurality of natural language domain components are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	
	Claims 5-7 recite the additional elements of an app integrator, a test query distribution including a plurality of test queries distributed across a plurality of test query types, natural language domain component arrangements, natural language domain components, transmitting data over a network (receiving test query distributions), and interpreting test queries in a plurality of natural language domain components. The steps for interpreting a user query in a plurality of natural language domain components are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the app integrator, test query distribution, natural language domain component arrangements, natural language domain components, and steps for interpreting a user query according to a promoted domain are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claims 8-11 recite the additional elements of a processor, a system memory coupled to the processor, instructions, transmitting data over a network (inputting test queries, receiving test query distributions, presenting a display view, presenting another display view), a test query distribution including a plurality of test queries distributed across a plurality of test query types, natural language domain components, and a natural language virtual assistant. The processor, system memory coupled to the processor, and instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the natural language domain components, test query distribution, and natural language virtual assistant platform are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	
	Claims 12-14 recite the additional elements of a computer readable storage medium, computer executable instructions, a processor, a server hosted platform, an embedded system, a code exporter causing an interpreter function to respond to queries for a local domain, and natural language domain components. The computer readable storage medium, computer executable instructions, processor, server hosted platform, embedded system, and code exporter are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the natural language domain components and code exporter for causing an interpreter function to respond to queries for a local domain are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 13 recites the additional element of transmitting data over a network (receiving a test query distribution including a plurality of test queries distributed across a plurality of test query types). Transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
	Accordingly, the natural language virtual assistant platform, test query distribution including a plurality of test queries distributed across a plurality of test query types, natural language domain components, natural language domain component arrangement, processor, system memory coupled to the processor, instructions configured to implement a natural language virtual assistant platform, app integrator, computer readable storage medium, computer executable instructions, server hosted platform, embedded system, code exporter, computer, features for interpreting user queries in natural language domain components, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-14 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-14 are merely left with a natural language virtual assistant platform, test query distribution including a plurality of test queries distributed across a plurality of test query types, natural language domain components, natural language domain component arrangement, processor, system memory coupled to the processor, instructions configured to implement a natural language virtual assistant platform, app integrator, computer readable storage medium, computer executable instructions, server hosted platform, embedded system, code exporter, computer, features for interpreting user queries in natural language domain components, and features for transmitting data over a network. Claims 1-14 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-14 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. 
	As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	Further, the processor, system memory coupled to the processor, instructions configured to implement a natural language virtual assistant platform, computer readable storage medium, computer executable instructions, server hosted platform, embedded system, code exporter, computer, and steps for interpreting user queries in natural language domain components are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
Furthermore, the natural language virtual assistant platform, test query distributions, natural language domain components, natural language domain component arrangements, app integrator, features for interpreting user queries in natural language domain components, and code exporter for causing an interpreter function to respond to queries for a local domain are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 

Viewed as a whole, claims 1-14, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception. Therefore, there are no meaningful limitations in claims 1-14 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-14 are rejected under 35 U.S.C § 101. 
	Viewed as a whole, claims 1-14, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-14 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-14 are rejected under 35 U.S.C § 101. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 1which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Gelfenbeyn et al. U.S. Publication No. 2016/0349935, hereafter known as Gelfenbeyn, in view of Kalns et al. U.S. Patent No. 9,489,625, hereafter known as Kalns.

Claim 1: Gelfenbeyn teaches the following:
A computer system comprising: a processor and a system memory coupled to the processor and storing instructions configured to implement a natural language virtual assistant comprising:
	Gelfenbeyn teaches “This disclosure relates generally to dialog systems and virtual assistants and an online platform allowing end users of dialog systems to customize or improve the dialog systems or the virtual assistants with which the end users work” (¶ [0002]); “Provided is a system for enhancing functionalities of dialog systems. The system may include at least one processor and a memory. The memory may be operable to maintain an online marketplace that may comprise a plurality of dialog system extension elements” (¶ [0007]); “the methods described herein may be implemented by a series of computer-executable instructions residing on a transitory or non-transitory storage medium” (¶ [0022]).

Receiving a test query […]; Filtering a set of natural language domain components into a plurality of competing natural language component subsets able to interpret queries of the plurality of test query […];
	Gelfenbeyn teaches “This disclosure relates generally to dialog systems and virtual assistants and an online platform allowing end users of dialog systems to customize or improve the dialog systems or the virtual assistants with which the end users work” (¶ [0002]); “Provided is a method for enhancing functionalities of dialog systems. The method may include maintaining an online marketplace that may comprise a plurality of dialog system extension elements. The plurality of dialog system extension elements may include at least one of a dialog system plugin, a dialog system add-on, a dialog system update, and a dialog system upgrade” (¶ [0008]); “Plugins can generally be created and provided to the marketplace by developers associated with Dialog Systems or third-party developers” (¶ [0039]); “End users may view and select (purchase) particular dialog system extension elements through a marketplace interface […] the Dialog System may monitor interaction between the end user and the dialog system. Furthermore, based on the monitoring, the Dialog System may provide recommendations to the end users to install particular dialog system extension elements […] For example, the end user may request that the Dialog System to provide a particular response. However, existing functionalities of the Dialog System may not allow the Dialog System to process the user request in a manner desired by the end user. In this case, the Dialog System may suggest to the end user that the user request cannot be addressed at this time, unless the end user purchases an additional plugin that is specifically designed to handle such type of user requests. The end user may follow the suggestion of the Dialog System and make a purchase” (¶ [0110]); “the Dialog System Engine may provide recommendations or tips to the end users to install or purchase particular plugins” (¶ [0032]); “dialog system interacts with its users in natural language” (¶ [0004]); “ The user request can be a voice input or text input” (¶ [0083]); “the Dialog System Engine may select the appropriate dialog system elements and process the user request using identified dialog system elements (such as one or more entities, one or more intents” (¶ [0086]); “The process running on the dialog system engine is also known as “natural language processing” (NLP)” (¶ [0005]); “the marketplace interface 174 may enable the end users, through a number of GUI tools, to select one or more plugins and associate them with their custom Dialog System Engines 120” (¶ [0052]); “some plugins can be provided free-of-charge during a predetermined period (e.g., a test period of one month), but then may require a payment […] plugins may be provided to end user for trial periods […]  a user request of the end user may be processed by a plugin by default, even if the end user has not subscribed, purchased, or installed the plugin. An answer received based on processing by the plugin may be provided to the end user. Such free providing of plugins to the end users may be done for preview purposes or as a teaser or incentive for the end user to buy the plugin […]  two responses may be provided to the end user, where one response may be obtained based on processing of the user request by the Dialog System without the plugin, and the other response may be obtained based on processing of the user request by the Dialog System using the plugin.” (¶ [0054). 
	Thus, Gelfenbeyn teaches a Dialog system that comprises an online marketplace in which end users may view, select, and purchase dialog plugins/addons (provided by third-party developers) to customize or improve the dialog systems or the virtual assistants with which the end users work. Some plug-in may be available free-of-charge for a predetermined period, or they may not. An end user may input natural language requests to the Dialog system (configured to perform natural language processing) to provide a particular response, where existing functionalities of the end user’s Dialog system may not be configured to provide a response to the requests. Each of the plugins available on the marketplace may also be provided for a trial period, where the user requests may be processed by the plugins by default even if the user has not purchased or installed them. An answer is received based on the processing by the plugins, and the Dialog system may suggest/recommend particular plugins (among the plurality of plugins provided by the online marketplace) designed to handle the type of user requests and enable the end user to purchase the one or more plugins; equivalent to receiving a test query and filtering a set of natural language domain components into a plurality of competing natural language component subsets able to interpret queries of the plurality of test query types.
	
Presenting a list of natural language domain component subsets, from among the plurality of competing natural language domain component subsets able to interpret the plurality of test queries by: searching within the set of natural language domain components for any promoted natural language domain components having an associated pricing model;
	Gelfenbeyn teaches “Plugins can generally be created and provided to the marketplace by developers associated with Dialog Systems or third-party developers” (¶ [0039]); “the end users may visit a website or web service associated with the online marketplace and review available plugins and functions of the plugins. Each plugin can be supplemented with metadata, including descriptions, price, terms, publisher's information, ranks, reviews, and so forth” (¶ [0031]); “End users may view and select (purchase) particular dialog system extension elements through a marketplace interface […] the Dialog System may monitor interaction between the end user and the dialog system. Furthermore, based on the monitoring, the Dialog System may provide recommendations to the end users to install particular dialog system extension elements […] For example, the end user may request that the Dialog System to provide a particular response. However, existing functionalities of the Dialog System may not allow the Dialog System to process the user request in a manner desired by the end user. In this case, the Dialog System may suggest to the end user that the user request cannot be addressed at this time, unless the end user purchases an additional plugin that is specifically designed to handle such type of user requests. The end user may follow the suggestion of the Dialog System and make a purchase” (¶ [0110]); “the Dialog System Engine may provide recommendations or tips to the end users to install or purchase particular plugins” (¶ [0032]);
	Thus, Gelfenbeyn teaches a Dialog system that comprises an online marketplace in which end users may view, select, and purchase dialog plugins/addons, where each plugin/addon may be provided for price by competing third-party developers. An end user may input natural language requests to the Dialog system to provide a particular response, where existing functionalities of the end user’s Dialog system may not be configured to provide a response to the requests. Accordingly, the Dialog system may suggest/recommend particular plugins (among the plurality of plugins provided by the online marketplace) designed to handle the type of user requests and enable the end user to purchase one or more of the recommended plugins; equivalent to presenting a list of natural language domain component subsets, from among the plurality of competing natural language domain component subsets able to interpret the plurality of test queries by: searching within the set of natural language domain components for any promoted natural language domain components having an associated pricing model.

Finding at least one promoted natural language domain component within the set of natural language domain subsets having an associated pricing model; Highlighting the at least one promoted natural language domain component as a promoted natural language domain component having a pricing model; 
	Gelfenbeyn teaches “the Dialog System Engine may provide recommendations or tips to the end users to install or purchase particular plugins.” (¶ [0032]); “Each plugin can be supplemented with metadata, including descriptions, price, terms, publisher's information, ranks, reviews, and so forth” (¶ [0031]); 
	As discussed above, Gelfenbeyn teaches a Dialog system that comprises an online marketplace in which end users may view, select, and purchase dialog plugins/addons, where each plugin/addon may be provided for price by competing third-party developers (¶ [0008], ¶ [0039]). An end user may input natural language requests to the Dialog system to provide a particular response, where existing functionalities of the end user’s Dialog system may not be configured to provide a response to the requests (¶ [0110]). Accordingly, the Dialog system may provide tips and recommendations for particular plugins (among the plurality of plugins provided by the online marketplace) designed to handle the type of user requests and enable the end user to purchase one or more of the recommended plugins. Further, each plugin that is displayed (such as the recommended plugins) to the end user can be supplemented with metadata, including prices and ranks; equivalent to finding at least one promoted natural language domain component within the set of natural language domain subsets having an associated pricing model and highlighting the at least one promoted natural language domain component as a promoted natural language domain component having a pricing model. 

Wherein app developers can identify a natural language domain component subset that includes the promoted natural language domain component for inclusion in the natural language virtual assistant.
	Gelfenbeyn teaches “This disclosure relates generally to dialog systems and virtual assistants and an online platform allowing end users of dialog systems to customize or improve the dialog systems or the virtual assistants with which the end users work” (¶ [0002]); “the Dialog System may suggest to the end user that the user request cannot be addressed at this time, unless the end user purchases an additional plugin that is specifically designed to handle such type of user requests. The end user may follow the suggestion of the Dialog System and make a purchase” (¶ [0110]).
	As discussed above, an end user may input natural language requests to the Dialog system to provide a particular response, where existing functionalities of the end user’s Dialog system may not be configured to provide a response to the requests (¶ [0110]). Accordingly, the Dialog system may provide tips and recommendations for particular plugins (among the plurality of plugins provided by the online marketplace) designed to handle the type of user requests and enable the end user to purchase one or more of the recommended plugins; equivalent to wherein app developers can identify a natural language domain component subset that includes the promoted natural language domain component for inclusion in the natural language virtual assistant.

	Although Gelfenbeyn teaches a natural language processing Dialog system configured to receive natural language requests from an end user for particular natural language responses and determining/recommending particular plugins (among the plurality of plugins provided by an online marketplace) designed to handle the type of user requests, Gelfenbeyn does not explicitly teach that the end user requests comprise a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second type. Further, Gelfenbeyn does not explicitly teach filtering a set of natural language domain components into a plurality of natural language domain component subsets able to interpret queries of the plurality of test query types. 

	 However, Kalns teaches the following:
	Receiving a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second query type;
	Kalns teaches “A platform for developing a virtual personal assistant (“VPA”) application” (see Abstract) and “Referring now to FIG. 1, an embodiment of a VPA development platform 110 that can be used to more rapidly create, support, and/or maintain VPA applications” (col. 2, lines 50-54); “the term “domain” may refer to a category of information and/or activities in relation to which a VPA application may engage in a conversational natural language dialog with a computing device user […] a domain may correspond to one or more ontological concepts and/or properties that are defined in the ontology 112” (col. 3, lines 24-31). Further, Kalns teaches “The illustrative multi-modal user interface 212 captures conversational natural language (“NL”) input of a computing device user, as well as other forms of user input […] the interface 212 captures the user's spoken natural language dialog input with a microphone or other audio input device of the computing system 200. Alternatively or in addition, the interface 212 captures text-based natural language dialog input  […]  any or all of the other forms of user inputs may be used by the VPA 210 to aid in its understanding of the NL dialog inputs, to determine a suitable response to the NL dialog inputs” (col. 9, lines 30-54). Further, “the VPA 210 may operate in a proactive manner to initiate a natural language dialog with the user in response to the user's inputs […]  the natural language dialog inputs may include questions, requests, statements made by the user to begin an information-seeking dialog” (col. 9, line 59 –col.10, line 4).
	Thus, Kalns teaches a platform configured to receive natural language dialog inputs from a user via a computing device. Further, the natural language dialog inputs may include both spoken natural language dialog input (equivalent to a first test query type) and/or text-based natural language input (equivalent to a second type of test query). Moreover, one of ordinary skill in the art would have recognized that the system of Kalns does not limit the amount of natural language inputs that may be provided by the user, and as such, any number of natural language inputs may be received as either audio-based or text-based; equivalent to receiving a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second query type.

Filtering a set of natural language domain components into a plurality of natural language domain component subsets able to interpret queries of the plurality of test query types.
	Kalns teaches “the term “domain” may refer to a category of information and/or activities in relation to which a VPA application may engage in a conversational natural language dialog with a computing device user […] a domain may correspond to one or more ontological concepts and/or properties that are defined in the ontology 112” (col. 3, lines 24-31). Further, “the ontology 112 defines relationships or “links” between the ontological concepts and properties and the re-usable VPA components 114” (col. 4, lines 19- 22). Further, “the ontology 112 may be viewed as the “union” of the re-usable VPA components 114 and the domain knowledge base 116” (col. 4, lines 43-44) and “the re-usable VPA components 114 may be categorized as follows: those that assist the VPA application in understanding  […] NL dialog input, those that help the VPA application reason about the user's intended meaning, goal, or objective and determine an appropriate system response, and those that generate for the VPA application output formulated in a suitable fashion given the user's intent as previously determined by the VPA application” (col. 5, lines 3-11). 
	Further, “NL grammar 734 is included in or linked with the apparel ontological concept 714 […] Thus, once these components are created and linked with the ontology 710, a developer working on a VPA application 210 for apparel may, using the platform 110, select the apparel 714 concept and automatically have access to both the grammar 734 and the grammar 732” (col. 22, lines 28- 38). Further, Kalns teaches “Any of the methods may include repeating the method for another domain of interest to configure the VPA computer application to operate over multiple domains of interest” (col. 27, lines 43-46). Further, Fig. 2 displays the Domain-Adapted Re-Usable VPA Components as including grammars, rules, language models, and natural language responses to be included in a VPA application.
	Kalns teaches “the system 100 determines a domain of interest for the development of the VPA application. The domain of interest may be obtained through interaction with the user via the ontology visualization module 120, or by other means” (col. 23, lines 15-18), “for example, the developer may simply click on or otherwise select a graphical element corresponding to the domain of interest on a tree-like depiction of the ontology 112, such as is shown in FIGS. 6-8” (col. 23, lines 15-22).  Further, Kalns teaches “Any of the methods may include repeating the method for another domain of interest to configure the VPA computer application to operate over multiple domains of interest” (col. 27, lines 43-46).
	Further, Kalns teaches “the inheritance reasoning module 122 may suggest to the developer that all or a portion of the re-usable VPA components 114 that are linked with the “apparel” concept in the ontology be included in the new VPA application for jeans” (col. 8, lines 13-24) and “FIG. 10, described below, illustrates a simplified example of a display screen that may be presented to a computing device user to enable the selection of re-usable VPA components 114 for inclusion in a VPA application” (col. 7, lines 41-45).
	Thus, Kalns teaches a computer platform and a method for developing/creating/maintaining a VPA application. Further, Kalns teaches that each of multiple domain/ontological concepts may be linked with re-usable VPA components that comprise natural language grammars that may interpret user natural language inputs, such that the VPA app linked to the particular domain may utilize the re-usable VPA component grammars to understand NL dialog input, determine an appropriate system response, and generate output formulated in a suitable fashion; equivalent to the natural language domains. Further, Kalns teaches that the system determines a domain of interest for the development of the VPA application (where the domain of interest may be obtained through interaction with the user, such as receiving the plurality of inputs). Further, the user may be presented with a list of domains of interest in a tree-like depiction, where the user may navigate the graphical representation to select a domain of interest among a plurality of domains, where the domains comprise re-usable VPA components capable of interpreting queries; equivalent to filtering a set of natural language domain components into a plurality of natural language domain component subsets able to interpret queries of the plurality of test query types.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gelfenbeyn with the teachings of Kalns by incorporating the features for receiving a plurality of types of user test queries (including voice and text-based inputs), determining domains of interest and re-usable VPA components that are capable of interpreting the user test queries, and presenting the list of domains of interest (from among a plurality of domains of interest) to the user, as taught by Kalns, into the Dialog system of Gelfenbeyn configured to receive natural language requests from an end user for particular natural language responses and recommending particular plugins (among the plurality of plugins provided by an online marketplace) designed to handle the type of user requests. One of ordinary skill in the art would recognize that such a modification would further enable the system of Gelfenbeyn to receive a plurality of types of user test queries, determine which particular plugins are capable of interpreting the types of test queries, and presenting/recommending the particular plugins to the end user. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature further “makes it easy and fast for end users to improve and customize Dialog Systems” (¶ [0031]). 

	Claim 2: Gelfenbeyn/Kalns teaches the limitations of claim 1. Further, Gelfenbeyn teaches the following:
	Receiving a subsequent user query directed to the natural language virtual assistant; interpreting the user query according to the promoted natural language domain and providing a response; and computing a charge associated with providing the response, the charge being computed according to the pricing model associated with the promoted natural language domain;
	Gelfenbeyn teaches “once a plugin is purchased or selected by a particular end user, the plugin may be automatically integrated with the Dialog System of the end user. Further, all or certain user requests may be processed by the installed plugin” (¶ [0033]); “Once a plugin is installed, the plugin may at least partially assist the Dialog System Engine in interpreting and processing user requests” (¶ [0032]); “plugins can be provided free-of-charge during a predetermined period (e.g., a test period of one month), but then may require a payment” (¶ [0054]); “the dialog system may be associated with a virtual assistant” (¶ [01114]); “Dialog systems are also known as chat information systems, spoken dialog systems, conversational agents, chatter robots, chatterbots, chatbots, chat agents, digital personal assistants, automated online assistants, and so forth” (¶ [0003]). 
	Thus, Gelfenbeyn teaches an end user may input natural language requests to the Dialog system to provide a particular response, where existing functionalities of the end user’s Dialog system may not be configured to provide a response to the requests (¶ [0110]). Accordingly, the Dialog system may provide tips and recommendations for particular plugins (among the plurality of plugins provided by the online marketplace) designed to handle the type of user requests and enable the end user to purchase/install one or more of the recommended plugins. The installed plugins may be integrated into the dialog system/virtual assistant and the dialog system may then process end user requests using the newly installed plugin(s). Furthermore, the plugins may be free-of-charge for a predetermined period (e.g., a test period of one month) before the end user is required to pay; equivalent to receiving a subsequent user query directed to the natural language virtual assistant, interpreting the user query according to the promoted natural language domain and providing a response, and computing a charge associated with providing the response, the charge being computed according to the pricing model associated with the promoted natural language domain.

Claim 12: Gelfenbeyn teaches the following:
A computer-readable storage medium including computer-executable instructions that when executed by a processor, cause the processor to implement a platform system for configuring a virtual assistant, the platform system comprising:
	Gelfenbeyn teaches “This disclosure relates generally to dialog systems and virtual assistants and an online platform allowing end users of dialog systems to customize or improve the dialog systems or the virtual assistants with which the end users work” (¶ [0002]); “Provided is a system for enhancing functionalities of dialog systems. The system may include at least one processor and a memory. The memory may be operable to maintain an online marketplace that may comprise a plurality of dialog system extension elements” (¶ [0007]); “the methods described herein may be implemented by a series of computer-executable instructions residing on a transitory or non-transitory storage medium” (¶ [0022]). 

A server hosted platform to select natural language domain components for inclusion in a virtual assistant; 
	Gelfenbeyn teaches “a plurality of end users may use the same Dialog System. The Dialog System may reside in a multi-user environment, for example, on a server, so that the plurality of end users can access the Dialog system” (¶ [0038]); “Provided is a method for enhancing functionalities of dialog systems. The method may include maintaining an online marketplace that may comprise a plurality of dialog system extension elements. The plurality of dialog system extension elements may include at least one of a dialog system plugin, a dialog system add-on, a dialog system update, and a dialog system upgrade” (¶ [0008]); “Plugins can generally be created and provided to the marketplace by developers associated with Dialog Systems or third-party developers” (¶ [0039]); “the Dialog System Engine may provide recommendations or tips to the end users to install or purchase particular plugins” (¶ [0032]). 

	Thus, Gelfenbeyn teaches a Dialog system, residing on a server, that comprises an online marketplace in which end users may view, select, and purchase dialog plugins/addons (provided by third-party developers) to customize or improve the dialog systems or the virtual assistants with which the end users work; equivalent to a server hosted platform to select natural language domain components for inclusion in a virtual assistant.

A multiplicity of natural language domain components available for selection and grammars for making requests to natural language domain component provider; 
	Gelfenbeyn teaches “The method may include maintaining an online marketplace that may comprise a plurality of dialog system extension elements. The plurality of dialog system extension elements may include at least one of a dialog system plugin, a dialog system add-on, a dialog system update, and a dialog system upgrade” (¶ [0008]);“the Dialog System Engine may provide recommendations or tips to the end users to install or purchase particular plugins” (¶ [0032]); “plugins may be provided to end users for trial periods. More specifically, a user request of the end user may be processed by a plugin by default, even if the end user has not subscribed, purchased, or installed the plugin. An answer received based on processing by the plugin may be provided to the end user. Such free providing of plugins to the end users may be done for preview purposes or as a teaser or incentive for the end user to buy the plugin” (¶ [0054]); “The dialog system interface may be responsible for receiving user inputs and delivering dialog system responses to the user […] The dialog system engine may be responsible for transforming voice user inputs into text inputs, interpreting text inputs, and generating corresponding responses to text inputs. The process running on the dialog system engine is also known as “natural language processing” (NLP)” (¶ [0005]); “the Dialog System Engines may include a number of default, pre-configured entities and/or intents. These can include common types of entities or intents related to such concepts as time, date, location, etc.” (¶ [0061]); ”the platform 110 may automatically determine, using machine-learning techniques, what entities and intents are implied in example user requests and create corresponding rules.” (¶ [0075]).
	Thus, Gelfenbeyn teaches a Dialog system, residing on a server, that comprises an online marketplace in which end users may view, select, and purchase dialog plugins/addons to customize or improve the dialog systems or the virtual assistants with which the end users work. Further, the Dialog system is configured to receive user natural language inputs/requests and use natural language processing to generate responses to the end user; equivalent to a multiplicity of natural language domain components available for selection and grammars for making requests to natural language domain component provider.

	Gelfenbeyn does not explicitly teach a code exporter that exports code that, when executed by a processor in an embedded system, independent of the platform server, causes an interpreter function to respond to queries for a local domain.

	However, Kalns teaches the following:
	A code exporter that exports code that, when executed by a processor in an embedded system, independent of the platform server, causes an interpreter function to respond to queries for a local domain. 
	Kalns teaches “A platform for developing a virtual personal assistant (“VPA”) application” (see Abstract) and “Referring now to FIG. 1, an embodiment of a VPA development platform 110 that can be used to more rapidly create, support, and/or maintain VPA applications” (col. 2, lines 50-54).  Further, Kalns teaches “a VPA application can be “modularized” in the sense that certain core functional components, which may be referred to herein collectively as the “VPA engine,” can be separated from other components that “feed” the VPA engine” (col. 2, lines 18-22) and “some components described herein as being included in the VPA engine 214 may be located external to the VPA 210 in some embodiments, and thus communicate with the VPA 210” (col. 10, lines 25-26). Further, “VPA application may engage in a conversational natural language dialog with a computing device user” (see abstract) and “the NL inputs and other user inputs captured by the multi-modal user interface 212 are thereby received and processed by the VPA engine 214. In the illustrated example, the VPA engine 214 includes a […] a user intent interpreter 216, a reasoner 218, and an output generator 220” (col. 10, lines 17-23). Further, “Each of the re-usable VPA components is accessible by an executable VPA engine to determine a likely intended goal of the computing device user based on a determined meaning of conversational natural language input of the computing device user, execute a task on behalf of the computing device user, and/or generate a likely appropriate system output in response to the conversational natural language input” (col. 28, lines 1-7); “multi-modal user interface 212 captures conversational natural language (“NL”) input of a computing device user, as well as other forms of user input” (col. 9, lines 30-32); “the user interface 212 may convert the human natural language dialog inputs into machine-readable versions thereof” (col. 10, lines 7-9); “multi-modal user interface 212 is in bidirectional communication with the VPA engine 214 […] The NL inputs and other user inputs captured by the multi-modal user interface 212 are thereby received and processed by the VPA engine 214.” (col. 10, lines 14-20); “Once the reasoner 218 has determined an appropriate course of action by which to respond to the user's inputs, the reasoner 218 communicates an “output intent” to the output generator 220” (col. 12, lines 9-12); “Each of the components 212, 214, 222 and their respective subcomponents shown in FIG. 2 are embodied as computerized sub-systems […] e.g., software, firmware, hardware, or a combination thereof) that are accessible to and in some cases, executable by, a central processing unit” (col. 9, lines 23-29).  
	Thus, Kalns teaches a VPA engine that may be modularized and located externally to the VPA platform 210. Further, the VPA engine is configured to communicate with the re-usable VPA components linked with the multiple domains/ontological concepts of the platform in order to generate responses to natural language input queries made by users. Further, Kalns teaches that a computing device user may utilize a multi-modal user interface (embodied as a subsystem/software executable by a processor) that is in bidirectional communication with the VPA engine and is configured to receive NL inputs, convert them into machine readable versions, and communicate the machine readable inputs to the VPA engine in order to be processed/interpreted; equivalent to a code exporter that exports code that, when executed by a processor in an embedded system, independent of the platform server, cause an interpreter function to respond to queries for a local domain. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gelfenbeyn with the teachings of Kalns by incorporating the features for a natural language processing VPA engine that is independent from a VPA platform server and configured to respond to user natural language inputs using local domains, as taught by Kalns, into the Dialog system of Gelfenbeyn that is configured to receive natural language inputs/requests from end users, provide responses to the inputs using natural language processing, and recommend particular plugins to incorporate into the end user’s Dialog system. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature further “makes it easy and fast for end users to improve and customize Dialog Systems” (¶ [0031]), as suggested by Gelfenbeyn. 

Claim 13: Gelfenbeyn/Kalns teaches the limitations of claim 12. Further, Gelfenbeyn does not explicitly teach, however Kalns does teach, the following:

	Receive a test query […]; present a display view enabled to show cost for responding to the test queries in the plurality of test queries for a given selection of natural language domain components;
	Gelfenbeyn teaches “This disclosure relates generally to dialog systems and virtual assistants and an online platform allowing end users of dialog systems to customize or improve the dialog systems or the virtual assistants with which the end users work” (¶ [0002]); “Provided is a method for enhancing functionalities of dialog systems. The method may include maintaining an online marketplace that may comprise a plurality of dialog system extension elements. The plurality of dialog system extension elements may include at least one of a dialog system plugin, a dialog system add-on, a dialog system update, and a dialog system upgrade” (¶ [0008]); “Plugins can generally be created and provided to the marketplace by developers associated with Dialog Systems or third-party developers” (¶ [0039]); “End users may view and select (purchase) particular dialog system extension elements through a marketplace interface […] the Dialog System may monitor interaction between the end user and the dialog system. Furthermore, based on the monitoring, the Dialog System may provide recommendations to the end users to install particular dialog system extension elements […] For example, the end user may request that the Dialog System to provide a particular response. However, existing functionalities of the Dialog System may not allow the Dialog System to process the user request in a manner desired by the end user. In this case, the Dialog System may suggest to the end user that the user request cannot be addressed at this time, unless the end user purchases an additional plugin that is specifically designed to handle such type of user requests. The end user may follow the suggestion of the Dialog System and make a purchase” (¶ [0110]); “the Dialog System Engine may provide recommendations or tips to the end users to install or purchase particular plugins” (¶ [0032]); “dialog system interacts with its users in natural language” (¶ [0004]); “The process running on the dialog system engine is also known as “natural language processing” (NLP)” (¶ [0005]); “the marketplace interface 174 may enable the end users, through a number of GUI tools, to select one or more plugins and associate them with their custom Dialog System Engines 120” (¶ [0052]); “some plugins can be provided free-of-charge during a predetermined period (e.g., a test period of one month), but then may require a payment […] plugins may be provided to end user for trial periods […]  a user request of the end user may be processed by a plugin by default, even if the end user has not subscribed, purchased, or installed the plugin. An answer received based on processing by the plugin may be provided to the end user. Such free providing of plugins to the end users may be done for preview purposes or as a teaser or incentive for the end user to buy the plugin […]  two responses may be provided to the end user, where one response may be obtained based on processing of the user request by the Dialog System without the plugin, and the other response may be obtained based on processing of the user request by the Dialog System using the plugin.” (¶ [0054); “Dialog System Interface may be implemented as a widget employed to or integrated with a software application, a mobile application, a middleware application, a firmware application, a website, and web service, to provide a computer-human interface for acquiring user requests and delivering dialog system outputs to the users.” (¶ [0025]). 
	Thus, Gelfenbeyn teaches a Dialog system that comprises an online marketplace in which end users may view, select, and purchase dialog plugins/addons (provided by third-party developers) to customize or improve the dialog systems or the virtual assistants with which the end users work. An end user may input natural language requests to the Dialog system (configured to perform natural language processing) to provide a particular response, where existing functionalities of the end user’s Dialog system may not be configured to provide a response to the requests. Each of the plugins available on the marketplace may also be provided for a free trial period, where the user requests may be processed by the plugins by default even if the user has not purchased or installed them, such that the dialog system allows the user to process the test requests/inputs for free. An answer is received based on the processing by the plugins (for free), and the Dialog system may suggest/recommend (via a web interface) particular plugins (among the plurality of plugins provided by the online marketplace) designed to handle the type of user requests and enable the end user to purchase the one or more plugins; equivalent to receiving a test query and presenting a display view enabled to show cost for responding to the test queries in the plurality of test queries for a given selection of natural language domain components.

	Although Gelfenbeyn teaches a natural language processing Dialog system configured to receive natural language requests from an end user for particular natural language responses and determining/recommending particular plugins (among the plurality of plugins provided by an online marketplace) designed to handle the type of user requests, Gelfenbeyn does not explicitly teach that the end user requests comprise a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second type.

	 However, Kalns teaches the following:
	Receive a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second query type;
	Kalns teaches “A platform for developing a virtual personal assistant (“VPA”) application” (see Abstract) and “Referring now to FIG. 1, an embodiment of a VPA development platform 110 that can be used to more rapidly create, support, and/or maintain VPA applications” (col. 2, lines 50-54); “a method for creating a virtual personal assistant (“VPA”) computer application for a domain of interest is provided […]  Each domain refers to a category of information and/or activities in relation to which the VPA computer application may conduct a conversational natural language dialog with a computing device user. The ontology has linked thereto a plurality of re-usable VPA components […] Each of the re-usable VPA components is accessible by an executable VPA engine to determine a likely intended goal of the computing device user based on a determined meaning of conversational natural language input of the computing device user, […] The method also includes determining a data relationship between the domain of interest and at least a portion of the ontology, and suggesting a re-usable VPA component to use to create the VPA computer application for the domain of interest” ( ); “the term “domain” may refer to a category of information and/or activities in relation to which a VPA application may engage in a conversational natural language dialog with a computing device user […] a domain may correspond to one or more ontological concepts and/or properties that are defined in the ontology 112” (col. 3, lines 24-31). Further, Kalns teaches “The illustrative multi-modal user interface 212 captures conversational natural language (“NL”) input of a computing device user, as well as other forms of user input […] the interface 212 captures the user's spoken natural language dialog input with a microphone or other audio input device of the computing system 200. Alternatively or in addition, the interface 212 captures text-based natural language dialog input  […]  any or all of the other forms of user inputs may be used by the VPA 210 to aid in its understanding of the NL dialog inputs, to determine a suitable response to the NL dialog inputs” (col. 9, lines 30-54). Further, “the VPA 210 may operate in a proactive manner to initiate a natural language dialog with the user in response to the user's inputs […]  the natural language dialog inputs may include questions, requests, statements made by the user to begin an information-seeking dialog” (col. 9, line 59 –col.10, line 4).
	Thus, Kalns teaches a platform for developing a virtual personal assistant (VPA) application and is configured to receive natural language dialog inputs from a user via a computing device in order to determine particular domains of interest and re-usable VPA components to be integrated into the VPA. Further, the natural language dialog inputs may include both spoken natural language dialog input (equivalent to a first test query type) and/or text-based natural language input (equivalent to a second type of test query). Moreover, one of ordinary skill in the art would have recognized that the system of Kalns does not limit the amount of natural language inputs that may be provided by the user, and as such, any number of natural language inputs may be received as either audio-based or text-based; equivalent to receiving, from an app integrator, a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second query type.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gelfenbeyn with the teachings of Kalns by incorporating the features for receiving a plurality of types of user test queries (including voice and text-based inputs) and determining domains of interest and re-usable VPA components that are capable of interpreting the user test queries, as taught by Kalns, into the Dialog system of Gelfenbeyn configured to receive natural language requests from an end user for particular natural language responses and recommending particular plugins (among the plurality of plugins provided by an online marketplace) designed to handle the type of user requests. One of ordinary skill in the art would recognize that such a modification would further enable the system of Gelfenbeyn to receive a plurality of types of user test queries, determine which particular plugins are capable of interpreting the types of test queries, and presenting/recommending the particular plugins to the end user. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature further “makes it easy and fast for end users to improve and customize Dialog Systems” (¶ [0031]). 

Claim 14: Gelfenbeyn/Kalns teaches the limitations of claim 12. Further, Gelfenbeyn teaches the following:
	Wherein the platform system comprises a multiplicity of pricing models associated with the natural language domain components available for selection.
	Gelfenbeyn teaches “the Dialog System Engine may provide recommendations or tips to the end users to install or purchase particular plugins.” (¶ [0032]); “Each plugin can be supplemented with metadata, including descriptions, price, terms, publisher's information, ranks, reviews, and so forth” (¶ [0031]); “plugins can be provided to end users in exchange for monetary consideration or on a free-of-charge basis” (¶ [0053]); “Some plugins may be provided on a free-of-charge basis. In one example embodiment, plugins can be provided free-of-charge during a predetermined period (e.g., a test period of one month), but then may require a payment.” (¶ [0054]).
	Thus, Gelfenbeyn teaches that each of the plugins may be associated with a pricing model, where some plugins may be free of charge, and other plugins may be associated with a particular price; equivalent to wherein the platform system comprises a multiplicity of pricing models associated with the natural language domain components available for selection.

Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Gelfenbeyn et al. U.S. Publication No. 2016/0349935, hereafter known as Gelfenbeyn, in view of Kalns et al. U.S. Patent No. 9,489,625, hereafter known as Kalns, in further view of Microsoft “Cognitive Services Pricing-Language Understanding Intelligent Services” (2017).
	
Claim 3: Gelfenbeyn teaches the following:
	Receiving, from an app integrator, a test query […]; interpreting the test query distribution using a plurality of sets of natural language domain components, each set of natural language domain components having a different cost to the app integrator in accordance with corresponding pricing models of natural language domain components included in the set and in view of the test query distribution, at least one natural language domain component having a discount pricing model discounting cost of usage based on volume of usage;
	Gelfenbeyn teaches “This disclosure relates generally to dialog systems and virtual assistants and an online platform allowing end users of dialog systems to customize or improve the dialog systems or the virtual assistants with which the end users work” (¶ [0002]); “Provided is a method for enhancing functionalities of dialog systems. The method may include maintaining an online marketplace that may comprise a plurality of dialog system extension elements. The plurality of dialog system extension elements may include at least one of a dialog system plugin, a dialog system add-on, a dialog system update, and a dialog system upgrade” (¶ [0008]); “Plugins can generally be created and provided to the marketplace by developers associated with Dialog Systems or third-party developers” (¶ [0039]); “End users may view and select (purchase) particular dialog system extension elements through a marketplace interface […] the Dialog System may monitor interaction between the end user and the dialog system. Furthermore, based on the monitoring, the Dialog System may provide recommendations to the end users to install particular dialog system extension elements […] For example, the end user may request that the Dialog System to provide a particular response. However, existing functionalities of the Dialog System may not allow the Dialog System to process the user request in a manner desired by the end user. In this case, the Dialog System may suggest to the end user that the user request cannot be addressed at this time, unless the end user purchases an additional plugin that is specifically designed to handle such type of user requests. The end user may follow the suggestion of the Dialog System and make a purchase” (¶ [0110]); “the Dialog System Engine may provide recommendations or tips to the end users to install or purchase particular plugins” (¶ [0032]); “dialog system interacts with its users in natural language” (¶ [0004]); “The process running on the dialog system engine is also known as “natural language processing” (NLP)” (¶ [0005]); “the marketplace interface 174 may enable the end users, through a number of GUI tools, to select one or more plugins and associate them with their custom Dialog System Engines 120” (¶ [0052]); “some plugins can be provided free-of-charge during a predetermined period (e.g., a test period of one month), but then may require a payment […] plugins may be provided to end user for trial periods […]  a user request of the end user may be processed by a plugin by default, even if the end user has not subscribed, purchased, or installed the plugin. An answer received based on processing by the plugin may be provided to the end user. Such free providing of plugins to the end users may be done for preview purposes or as a teaser or incentive for the end user to buy the plugin […]  two responses may be provided to the end user, where one response may be obtained based on processing of the user request by the Dialog System without the plugin, and the other response may be obtained based on processing of the user request by the Dialog System using the plugin.” (¶ [0054). 
	Thus, Gelfenbeyn teaches a Dialog system that comprises an online marketplace in which end users may view, select, and purchase dialog plugins/addons (provided by third-party developers) to customize or improve the dialog systems or the virtual assistants with which the end users work. Some plug-in may be available free-of-charge for a predetermined period, or they may not. An end user may input natural language requests to the Dialog system (configured to perform natural language processing) to provide a particular response, where existing functionalities of the end user’s Dialog system may not be configured to provide a response to the requests. Each of the plugins available on the marketplace may also be provided for a trial period, where the user requests may be processed by the plugins by default even if the user has not purchased or installed them. An answer is received based on the processing by the plugins, and the Dialog system may suggest/recommend particular plugins (among the plurality of plugins provided by the online marketplace) designed to handle the type of user requests and enable the end user to purchase the one or more plugins; equivalent to receiving, from an app integrator, a test query and interpreting the test query distribution using a plurality of sets of natural language domain components, each set of natural language domain components having a different cost to the app integrator in accordance with corresponding pricing models of natural language domain components included in the set and in view of the test query distribution, at least one natural language domain component having a discount pricing model. 

	Searching the plurality of natural language domain components for a subset of promoted natural language domain components; and showing to an app developer a set of natural language domain components that can interpret the plurality of […] test query types and includes at least one promoted natural language domain component and, showing the cost to the app integrator for using the set of natural language domain components to handle the test query distribution based on the corresponding pricing models and including any discount. 
	Gelfenbeyn teaches “the Dialog System Engine may provide recommendations or tips to the end users to install or purchase particular plugins.” (¶ [0032]); “Each plugin can be supplemented with metadata, including descriptions, price, terms, publisher's information, ranks, reviews, and so forth” (¶ [0031]); 
	As discussed above, Gelfenbeyn teaches a Dialog system that comprises an online marketplace in which end users may view, select, and purchase dialog plugins/addons, where each plugin/addon may be provided for price by competing third-party developers (¶ [0008], ¶ [0039]). The prices may be displayed to an end user, where some plug-in may be available free-of-charge for a predetermined period, or they may not. An end user may input natural language requests to the Dialog system to provide a particular response, where existing functionalities of the end user’s Dialog system may not be configured to provide a response to the requests (¶ [0110]). Each of the plugins available on the marketplace may also be provided for a trial period, where the user requests may be processed by the plugins by default even if the user has not purchased or installed them (¶ [0054]). An answer is received based on the processing by the plugins, and the Dialog system may suggest/recommend particular plugins (among the plurality of plugins provided by the online marketplace) designed to handle the type of user requests and enable the end user to purchase the one or more plugins. Further, each plugin that is displayed (such as the recommended plugins) to the end user can be supplemented with metadata, including prices and ranks; equivalent to searching the plurality of natural language domain components for a subset of promoted natural language domain components; and showing to an app developer a set of natural language domain components that can interpret the plurality of test query types and includes at least one promoted natural language domain component and, showing the cost to the app integrator for using the set of natural language domain components to handle the test query distribution based on the corresponding pricing models and including any discount.
	Although Gelfenbeyn teaches a natural language processing Dialog system configured to receive natural language requests from an end user for particular natural language responses and determining/recommending particular plugins (among the plurality of plugins provided by an online marketplace) designed to handle the type of user requests, Gelfenbeyn does not explicitly teach that the end user requests comprise a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second type.

	 However, Kalns teaches the following:
	Receiving, from an app integrator, a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second query type;
	Kalns teaches “A platform for developing a virtual personal assistant (“VPA”) application” (see Abstract) and “Referring now to FIG. 1, an embodiment of a VPA development platform 110 that can be used to more rapidly create, support, and/or maintain VPA applications” (col. 2, lines 50-54); “a method for creating a virtual personal assistant (“VPA”) computer application for a domain of interest is provided […]  Each domain refers to a category of information and/or activities in relation to which the VPA computer application may conduct a conversational natural language dialog with a computing device user. The ontology has linked thereto a plurality of re-usable VPA components […] Each of the re-usable VPA components is accessible by an executable VPA engine to determine a likely intended goal of the computing device user based on a determined meaning of conversational natural language input of the computing device user, […] The method also includes determining a data relationship between the domain of interest and at least a portion of the ontology, and suggesting a re-usable VPA component to use to create the VPA computer application for the domain of interest” ( ); “the term “domain” may refer to a category of information and/or activities in relation to which a VPA application may engage in a conversational natural language dialog with a computing device user […] a domain may correspond to one or more ontological concepts and/or properties that are defined in the ontology 112” (col. 3, lines 24-31). Further, Kalns teaches “The illustrative multi-modal user interface 212 captures conversational natural language (“NL”) input of a computing device user, as well as other forms of user input […] the interface 212 captures the user's spoken natural language dialog input with a microphone or other audio input device of the computing system 200. Alternatively or in addition, the interface 212 captures text-based natural language dialog input  […]  any or all of the other forms of user inputs may be used by the VPA 210 to aid in its understanding of the NL dialog inputs, to determine a suitable response to the NL dialog inputs” (col. 9, lines 30-54). Further, “the VPA 210 may operate in a proactive manner to initiate a natural language dialog with the user in response to the user's inputs […]  the natural language dialog inputs may include questions, requests, statements made by the user to begin an information-seeking dialog” (col. 9, line 59 –col.10, line 4).
	Thus, Kalns teaches a platform for developing a virtual personal assistant (VPA) application and is configured to receive natural language dialog inputs from a user via a computing device in order to determine particular domains of interest and re-usable VPA components to be integrated into the VPA. Further, the natural language dialog inputs may include both spoken natural language dialog input (equivalent to a first test query type) and/or text-based natural language input (equivalent to a second type of test query). Moreover, one of ordinary skill in the art would have recognized that the system of Kalns does not limit the amount of natural language inputs that may be provided by the user, and as such, any number of natural language inputs may be received as either audio-based or text-based; equivalent to receiving, from an app integrator, a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second query type.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gelfenbeyn with the teachings of Kalns by incorporating the features for receiving a plurality of types of user test queries (including voice and text-based inputs) and determining domains of interest and re-usable VPA components that are capable of interpreting the user test queries, as taught by Kalns, into the Dialog system of Gelfenbeyn configured to receive natural language requests from an end user for particular natural language responses and recommending particular plugins (among the plurality of plugins provided by an online marketplace) designed to handle the type of user requests. One of ordinary skill in the art would recognize that such a modification would further enable the system of Gelfenbeyn to receive a plurality of types of user test queries, determine which particular plugins are capable of interpreting the types of test queries, and presenting/recommending the particular plugins to the end user. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature further “makes it easy and fast for end users to improve and customize Dialog Systems” (¶ [0031]). 

	Although Gelfenbeyn/Kalns teaches a system configured to recommend one or more particular plugins (among the plurality of plugins provided by an online marketplace) designed to handle the type of user natural language requests and providing pricing information associated with each of the plugins (where some plugins may be offered free-of-charge for a period of time), Gelfenbeyn/Kalns does not explicitly teach at least one natural language domain component having a discount pricing model discounting cost of usage based on volume of usage.

	However, Microsoft teaches the following:
	[…] at least one natural language domain component having a discount pricing model discounting cost of usage based on volume of usage;
	Microsoft teaches that “Microsoft brings the latest advanced chatbot capabilities to developers' fingertips, allowing them to create apps that see, hear, speak, understand, and interpret users’ needs […] we’re making generally available Microsoft Cognitive Services Language Understanding service (LUIS) and Azure Bot Service” (page 3, para. 1-2). Further “Azure Bot Service provides a scalable, integrated bot development and hosting environment for conversational bots that can reach customers” (page 3, para. 5). Further, Microsoft teaches “With the General Availability of Language Understanding and Azure Bot Service, we're also introducing new capabilities […] Prebuilt domains (off-the-shelf collections of intents and entities grouped by domain that you can directly add and use in your application)” (page 3, para. 7). 
	Further, Microsoft teaches the “Language Understanding Intelligent services (LUIS) offers a fast and effective way of adding language understanding to application. With LUIS you can use pre-existing, world-class, pre-built models whenever they suit your purposes” (page 1). Further, Microsoft teaches that there are multiple tiers for the LUIS service (LUIS API-Free and LUIS API-Basic) that offer different pricing models for the amount of transactions that can be performed (see page 1, Pricing Details table). For example, according to the Pricing Details table found on page 1 of Microsoft, a user is offered 10,000 transactions for free under the LUIS API-Free pricing model or may be charged a particular dollar amount for every 1,000 transactions under the Basic pricing model. These transactions represent any API call to the service (page 1 – see FAQ). Further, Microsoft teaches that the chatbot (comprising the selected pre-built domains/models) may be tested by a user (page 8, para. 3), thus representing a transaction/API call. 
	Therefore, Microsoft teaches a platform that allows developers to build a chatbot by using Language Understanding Intelligent Services (LUIS), where LUIS offers pre-built domains/models that can be directly added into a developer’s application. Developers may test their chatbot and associated domains by submitting transactions, where the developers may be offered up to 10,000 transactions with any domain for free or charged according to how many transactions they perform (such as a particular dollar amount per 1,000 transactions). Thus, the feature for allowing users to integrate pre-built domains into a chatbot application and setting a pricing model (such as a Free Tier that allows up to 10,000 free transactions per month) for developers to interact with the prebuilt domains is equivalent to at least one domain having a discount pricing model discounting cost of usage based on volume of usage.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gelfenbeyn/Kalns with the teachings of Microsoft by incorporating a feature for offering developers access to a plurality of promoted, prebuilt domains within a service and associating the use of prebuilt domains with a pricing model (such as a Free Tier including 10,0000 free transactions per month or a Basic Tier that computes a charge per 1,000 transactions), as taught by Microsoft, into the system of Gelfenbeyn/Kalns that is configured to assist developers in creating VPA applications by recommending particular plugins configured to respond to user natural language inputs and displaying a price associated with using each plugin. One of ordinary skill in the art would have been motivated to make this modification when one considers that by allowing developers to have free or paid access to a plurality of promoted, prebuilt domains “helps build custom models for your business vertical with little effort and without prior expertise in data science” (page3, para. 6), as suggested by Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Gelfenbeyn/Kalns as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   

Claim 4: Gelfenbeyn/Kalns/Microsoft teaches the limitations of claim 3. Further, Gelfenbeyn teaches the following:
	Computing a cost for using each set of natural language domain components to respond to the plurality of test queries; and selecting the set of natural language domain components for presentation to the app developer based on the computed costs. 
	Gelfenbeyn teaches a Dialog system that comprises an online marketplace in which end users may view, select, and purchase dialog plugins/addons, where each plugin/addon may be provided for price by competing third-party developers (¶ [0008], ¶ [0039]). The prices may be displayed to an end user, where some plug-in may be available free-of-charge for a predetermined period, or they may not. An end user may input natural language requests to the Dialog system to provide a particular response, where existing functionalities of the end user’s Dialog system may not be configured to provide a response to the requests (¶ [0110]). Each of the plugins available on the marketplace may also be provided for a trial period, where the user requests may be processed by the plugins by default even if the user has not purchased or installed them (¶ [0054]). An answer is received based on the processing by the plugins for the free trial period, and the Dialog system may suggest/recommend particular plugins (among the plurality of plugins provided by the online marketplace) designed to handle the type of user requests and enable the end user to purchase the one or more plugins (¶ [0110]); equivalent to computing a cost for using each set of natural language domain components to respond to the plurality of test queries; and selecting the set of natural language domain components for presentation to the app developer based on the computed costs.

Claims 5-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Gelfenbeyn et al. U.S. Publication No. 2016/0349935, hereafter known as Gelfenbeyn, in view of Kalns et al. U.S. Patent No. 9,489,625, hereafter known as Kalns, in view of Cheyer et al. U.S. Publication No. 2013/0110519, hereafter known as Cheyer.  

Claim 5: Gelfenbeyn teaches the following:
Receiving, from an app integrator, a test query […] interpreting the plurality of test queries using a plurality of natural language domain component arrangements each arrangement including a plurality of natural language domain components […] and each natural language domain component having a cost to an app integrator according to an associated pricing model;
	Gelfenbeyn teaches “This disclosure relates generally to dialog systems and virtual assistants and an online platform allowing end users of dialog systems to customize or improve the dialog systems or the virtual assistants with which the end users work” (¶ [0002]); “Provided is a method for enhancing functionalities of dialog systems. The method may include maintaining an online marketplace that may comprise a plurality of dialog system extension elements. The plurality of dialog system extension elements may include at least one of a dialog system plugin, a dialog system add-on, a dialog system update, and a dialog system upgrade” (¶ [0008]); “Plugins can generally be created and provided to the marketplace by developers associated with Dialog Systems or third-party developers” (¶ [0039]); “End users may view and select (purchase) particular dialog system extension elements through a marketplace interface […] the Dialog System may monitor interaction between the end user and the dialog system. Furthermore, based on the monitoring, the Dialog System may provide recommendations to the end users to install particular dialog system extension elements […] For example, the end user may request that the Dialog System to provide a particular response. However, existing functionalities of the Dialog System may not allow the Dialog System to process the user request in a manner desired by the end user. In this case, the Dialog System may suggest to the end user that the user request cannot be addressed at this time, unless the end user purchases an additional plugin that is specifically designed to handle such type of user requests. The end user may follow the suggestion of the Dialog System and make a purchase” (¶ [0110]); “the Dialog System Engine may provide recommendations or tips to the end users to install or purchase particular plugins” (¶ [0032]); “dialog system interacts with its users in natural language” (¶ [0004]); “The process running on the dialog system engine is also known as “natural language processing” (NLP)” (¶ [0005]); “the marketplace interface 174 may enable the end users, through a number of GUI tools, to select one or more plugins and associate them with their custom Dialog System Engines 120” (¶ [0052]); “some plugins can be provided free-of-charge during a predetermined period (e.g., a test period of one month), but then may require a payment […] plugins may be provided to end user for trial periods […]  a user request of the end user may be processed by a plugin by default, even if the end user has not subscribed, purchased, or installed the plugin. An answer received based on processing by the plugin may be provided to the end user. Such free providing of plugins to the end users may be done for preview purposes or as a teaser or incentive for the end user to buy the plugin […]  two responses may be provided to the end user, where one response may be obtained based on processing of the user request by the Dialog System without the plugin, and the other response may be obtained based on processing of the user request by the Dialog System using the plugin.” (¶ [0054). 
	Thus, Gelfenbeyn teaches a Dialog system that comprises an online marketplace in which end users may view, select, and purchase dialog plugins/addons (provided by third-party developers) to customize or improve the dialog systems or the virtual assistants with which the end users work. Some plug-in may be available free-of-charge for a predetermined period, or they may be purchased for a price. An end user may input natural language requests to the Dialog system (configured to perform natural language processing) to provide a particular response, where existing functionalities of the end user’s Dialog system may not be configured to provide a response to the requests. Each of the plugins available on the marketplace may also be provided for a trial period (free of charge), where the user requests may be processed by the plugins by default even if the user has not purchased or installed them. An answer is received based on the processing by the plugins for the trial, and the Dialog system may suggest/recommend particular plugins (among the plurality of plugins provided by the online marketplace) designed to handle the type of user requests and enable the end user to purchase the one or more plugins; equivalent to receiving, from an app integrator, a test query and interpreting the plurality of test queries using a plurality of natural language domain component arrangements each arrangement including a plurality of natural language domain components and each natural language domain component having a cost to an app integrator according to an associated pricing model. 

Determining, the natural language domain component arrangement providing a collective highest [...] for the plurality of test queries, including for each test query in the test query distribution, applying the pricing model associated with the natural language component providing the highest interpretation […] for interpreting the test query; 
	Gelfenbeyn teaches “the Dialog System Engine may provide recommendations or tips to the end users to install or purchase particular plugins.” (¶ [0032]); “Each plugin can be supplemented with metadata, including descriptions, price, terms, publisher's information, ranks, reviews, and so forth” (¶ [0031]); “a user request of the end user may be processed by a plugin by default, even if the end user has not subscribed, purchased, or installed the plugin. An answer received based on processing by the plugin may be provided to the end user. Such free providing of plugins to the end users may be done for preview purposes or as a teaser or incentive for the end user to buy the plugin. The presentation of the response may be augmented with a text, such as “Results provided by the plugin . . . ” or the like with a link to purchase the plugin.” (¶ [0054]). 
	As discussed above, Gelfenbeyn teaches a Dialog system that comprises an online marketplace in which end users may view, select, and purchase dialog plugins/addons, where each plugin/addon may be provided for price by competing third-party developers (¶ [0008], ¶ [0039]). The prices may be displayed to an end user, where some plug-in may be available free-of-charge for a predetermined period, or they may be purchased for a price. An end user may input natural language requests to the Dialog system to provide a particular response, where existing functionalities of the end user’s Dialog system may not be configured to provide a response to the requests (¶ [0110]). Each of the plugins available on the marketplace may also be provided for a trial period, where the user requests may be processed by the plugins by default even if the user has not purchased or installed them (¶ [0054]). An answer is received based on the processing by the plugins (including an indication of the results provided by each plugin) and the Dialog system may suggest/recommend particular plugins (among the plurality of plugins provided by the online marketplace) designed to handle the type of user requests and enable the end user to purchase the one or more plugins. Further, each plugin that is displayed (such as the recommended plugins) to the end user can be supplemented with metadata, including prices and ranks; equivalent to searching the plurality of natural language domain components for a subset of promoted natural language domain components; and showing to an app developer a set of natural language domain components that can interpret the plurality of test query types and includes at least one promoted natural language domain component and, showing the cost to the app integrator for using the set of natural language domain components to handle the test query distribution based on the corresponding pricing models and including any discount.

	Computing a total aggregate cost to implement the virtual assistant using each natural language domain component arrangement based on the applied pricing models; and; Selecting a specified natural language domain component arrangement, from among the plurality of natural language domain component arrangements, for inclusion in the virtual assistant balancing interpretation […] and total aggregate costs.
	Gelfenbeyn teaches “the Dialog System Engine may provide recommendations or tips to the end users to install or purchase particular plugins.” (¶ [0032]); “Each plugin can be supplemented with metadata, including descriptions, price, terms, publisher's information, ranks, reviews, and so forth” (¶ [0031]); “a user request of the end user may be processed by a plugin by default, even if the end user has not subscribed, purchased, or installed the plugin. An answer received based on processing by the plugin may be provided to the end user. Such free providing of plugins to the end users may be done for preview purposes or as a teaser or incentive for the end user to buy the plugin. The presentation of the response may be augmented with a text, such as “Results provided by the plugin . . . ” or the like with a link to purchase the plugin.” (¶ [0054]). 
 	As discussed above, an end user may input natural language requests to the Dialog system to provide a particular response, where existing functionalities of the end user’s Dialog system may not be configured to provide a response to the requests (¶ [0110]). Each of the plugins available on the marketplace may also be provided for a free trial period, where the user requests may be processed by the plugins by default even if the user has not purchased or installed them for preview purposes before buying the plugins (¶ [0054]). An answer is received based on the processing by the plugins (including an indication of the results provided by each plugin) and the Dialog system may suggest/recommend particular plugins (among the plurality of plugins provided by the online marketplace) designed to handle the type of user requests and enable the end user to purchase the one or more plugins. Further, each plugin that is displayed (such as the recommended plugins) to the end user can be supplemented with metadata, including prices and ranks; equivalent to computing a total aggregate cost to implement the virtual assistant using each natural language domain component arrangement based on the applied pricing models and selecting a specified natural language domain component arrangement, from among the plurality of natural language domain component arrangements, for inclusion in the virtual assistant balancing interpretation and total aggregate costs.

	Although Gelfenbeyn teaches a natural language processing Dialog system configured to receive natural language requests from an end user for particular natural language responses and determining/recommending particular plugins (among the plurality of plugins provided by an online marketplace) designed to handle the type of user requests, Gelfenbeyn does not explicitly teach that the end user requests comprise a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second type.
	 However, Kalns teaches the following:
	Receiving, from an app integrator, a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second query type;
	Kalns teaches “A platform for developing a virtual personal assistant (“VPA”) application” (see Abstract) and “Referring now to FIG. 1, an embodiment of a VPA development platform 110 that can be used to more rapidly create, support, and/or maintain VPA applications” (col. 2, lines 50-54); “a method for creating a virtual personal assistant (“VPA”) computer application for a domain of interest is provided […]  Each domain refers to a category of information and/or activities in relation to which the VPA computer application may conduct a conversational natural language dialog with a computing device user. The ontology has linked thereto a plurality of re-usable VPA components […] Each of the re-usable VPA components is accessible by an executable VPA engine to determine a likely intended goal of the computing device user based on a determined meaning of conversational natural language input of the computing device user, […] The method also includes determining a data relationship between the domain of interest and at least a portion of the ontology, and suggesting a re-usable VPA component to use to create the VPA computer application for the domain of interest” ( ); “the term “domain” may refer to a category of information and/or activities in relation to which a VPA application may engage in a conversational natural language dialog with a computing device user […] a domain may correspond to one or more ontological concepts and/or properties that are defined in the ontology 112” (col. 3, lines 24-31). Further, Kalns teaches “The illustrative multi-modal user interface 212 captures conversational natural language (“NL”) input of a computing device user, as well as other forms of user input […] the interface 212 captures the user's spoken natural language dialog input with a microphone or other audio input device of the computing system 200. Alternatively or in addition, the interface 212 captures text-based natural language dialog input  […]  any or all of the other forms of user inputs may be used by the VPA 210 to aid in its understanding of the NL dialog inputs, to determine a suitable response to the NL dialog inputs” (col. 9, lines 30-54). Further, “the VPA 210 may operate in a proactive manner to initiate a natural language dialog with the user in response to the user's inputs […]  the natural language dialog inputs may include questions, requests, statements made by the user to begin an information-seeking dialog” (col. 9, line 59 –col.10, line 4).
	Thus, Kalns teaches a platform for developing a virtual personal assistant (VPA) application and is configured to receive natural language dialog inputs from a user via a computing device in order to determine particular domains of interest and re-usable VPA components to be integrated into the VPA. Further, the natural language dialog inputs may include both spoken natural language dialog input (equivalent to a first test query type) and/or text-based natural language input (equivalent to a second type of test query). Moreover, one of ordinary skill in the art would have recognized that the system of Kalns does not limit the amount of natural language inputs that may be provided by the user, and as such, any number of natural language inputs may be received as either audio-based or text-based; equivalent to receiving, from an app integrator, a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second query type.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gelfenbeyn with the teachings of Kalns by incorporating the features for receiving a plurality of types of user test queries (including voice and text-based inputs) and determining domains of interest and re-usable VPA components that are capable of interpreting the user test queries, as taught by Kalns, into the Dialog system of Gelfenbeyn configured to receive natural language requests from an end user for particular natural language responses and recommending particular plugins (among the plurality of plugins provided by an online marketplace) designed to handle the type of user requests. One of ordinary skill in the art would recognize that such a modification would further enable the system of Gelfenbeyn to receive a plurality of types of user test queries, determine which particular plugins are capable of interpreting the types of test queries, and presenting/recommending the particular plugins to the end user. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature further “makes it easy and fast for end users to improve and customize Dialog Systems” (¶ [0031]). 

	Although Gelfenbeyn teaches a Dialog system configured to receive user natural language inputs, process the inputs in a plurality of available dialog plugins, recommend one or more particular plugins, and provide metadata including ranks/prices for each of the plugins, Gelfenbeyn/Kalns does not explicitly teach generating interpretation scores for each of the plugins and determining a plugin providing the highest collective interpretation score.

	However, Cheyer teaches the following:
	Interpreting the plurality of test queries using a plurality of natural language domain component arrangements each arrangement including a plurality or natural language domain components generating an interpretation score […];
	Determining, the natural language domain component arrangement providing a collective highest interpretation score for the plurality of test queries […]; 
Cheyer teaches “Methods, systems, and computer readable storage medium related to operating an intelligent digital assistant” (see Abstract). Further, Cheyer teaches “assistant 1002 employs statistical language models to generate candidate text interpretations 124 of speech input 121” (¶ [0311]) and “algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedures […] can be used to rank and score candidate text interpretations” (¶ [0315]). Further, “the statistical language models are tuned to look for words, names, and phrases that occur in the various models of assistant 1002 shown in FIG. 8 […] the statistical language models are given words, names, and phrases from some or all of: domain models 1056 […] dialog flow models 1087 […] domain entity databases 1072 […] and/or any words, names, or phrases associated with any node of active ontology 1050” (¶ [0312]). Further, “A ranking component analyzes the candidate interpretations 124 and ranks 126 them […] assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense, a domain model […] it evaluates how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology 1050 and its associated models” (¶ [0314]). Further, “algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124” (¶ [0315]) and “ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 […] the highest-ranking interpretation may be automatically selected 130” (¶ [0316]); “one example of a domain entity database 1072 that can be used in connection with the present invention according to one embodiment is a database of one or more businesses storing, for example, their names and locations […]  database might be used, for example, to look up words contained in an input request” (¶ [0424]); “the intelligent automated assistant engages with the user in an integrated, conversational manner using natural language dialog” (¶ [0007]); “assistant 1002 includes intelligence beyond simple database applications, such as, for example, Processing a statement of intent in a natural language 101B” (¶ [0172]).
	Thus, Cheyer teaches a system that is configured to receive natural language inputs (equivalent to a plurality of queries) from a user and interpret the natural language inputs using various domain models, domain entity databases, or dialog flow models (that are used to look up words contained in the natural language inputs) to determine which interpretation from which domain model has the highest score. The domain model with the highest-ranking interpretation score may then be automatically selected by the system; equivalent to interpreting the plurality of test queries using a plurality of natural language domain component arrangements each arrangement including a plurality or natural language domain components generating an interpretation score and determining, the natural language domain component arrangement providing a collective highest interpretation score for the plurality of test queries.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gelfenbeyn/Kalns with the teachings of Cheyer by incorporating a feature for receiving  natural language inputs from a user and interpreting the inputs using various natural language domain models in order to determine which domain model outputs an interpretation with the highest score, as taught by Cheyer, into the system of Gelfenbeyn/Kalns that is configured to receive user natural language inputs, process the inputs in a plurality of available dialog plugins, recommend one or more particular plugins, and provide metadata including ranks/prices for each of the plugins. One of ordinary skill in the art would recognize that by incorporating this feature into the platform of Gelfenbeyn/Kalns, the platform would be further configured to receive user natural language inputs, process the inputs in a plurality of available dialog plugins for free, score each plugin based on the user’s inputs, recommend the highest scoring plugin, and provide metadata including ranks/prices for each of the plugins for the user to choose from. One of ordinary skill in the art would have been motivated to make such a modification when one considers that such a feature further “makes it easy and fast for end users to improve and customize Dialog Systems” (¶ [0031]) and may “improve the user's experience” (¶ [0009]), as suggested by Cheyer, such that the developer may be offered and presented with the best ranked results. Further, one of ordinary skill in the art would have recognized that the teachings of Cheyer are compatible with the system of Gelfenbeyn/Kalns as they share capabilities and characteristics; namely, they are both systems directed to natural language processing and interpreting user queries across various domain models. 

Claim 6: Gelfenbeyn/Kalns/Cheyer teaches the limitations of claim 5. Further, Gelfenbeyn teaches the following:
Computing a cost per natural language domain component within each natural language domain component arrangement.
	Gelfenbeyn teaches “Each plugin can be supplemented with metadata, including descriptions, price, terms, publisher's information, ranks, reviews, and so forth” (¶ [0031]); “plugins can be provided free-of-charge during a predetermined period (e.g., a test period of one month), but then may require a payment. […] a user request of the end user may be processed by a plugin by default, even if the end user has not subscribed, purchased, or installed the plugin. An answer received based on processing by the plugin may be provided to the end user. Such free providing of plugins to the end users may be done for preview purposes or as a teaser or incentive for the end user to buy the plugin. The presentation of the response may be augmented with a text, such as “Results provided by the plugin . . . ” or the like with a link to purchase the plugin.” (¶ [0054]).
	Thus, Gelfenbeyn teaches that some plug-ins may be offered free of charge for a predetermined period, or may require payment if they are not free of charge. Further, each of the plugins may be provided for a trial period such that the end user may be provided with a preview of the plugin. As such, the end user requests/inputs may be processed by default by the available plugins (for free) and results may be provided to the end user, such as a recommendation to purchase one or more particular plugins; equivalent to computing a cost per natural language domain component within each natural language domain component arrangement.

Claim 7: Gelfenbeyn/Kalns/Cheyer teaches the limitations of claim 5. Further, Gelfenbeyn teaches the following:
Wherein the pricing model for a specific natural language domain component is non-linear with respect to the number of queries interpreted by the natural language domain component.  
	Gelfenbeyn teaches “plugins can be provided free-of-charge during a predetermined period (e.g., a test period of one month), but then may require a payment” (¶ [0054]); “end users may need to make a one-time payment or subscribe to a subscription plan requiring regular payments” (¶ [0053]); “once a plugin is purchased or selected by a particular end user, the plugin may be automatically integrated with the Dialog System of the end user. Further, all or certain user requests may be processed by the installed plugin” (¶ [0033]); “Once a plugin is installed, the plugin may at least partially assist the Dialog System Engine in interpreting and processing user requests” (¶ [0032]).
	Thus, Gelfenbeyn teaches that a plug-in may be installed free-of-charge for a predetermined period (e.g. one month), but then may require payment. Once installed, the plugin may interpret and process user requests without limitation until the end of the predetermined period, where the user must then purchase the plugin to continue use; equivalent to wherein the pricing model for a specific natural language domain component is non-linear with respect to the number of queries interpreted by the natural language domain component.  

Claims 8 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Gelfenbeyn et al. U.S. Publication No. 2016/0349935, hereafter known as Gelfenbeyn, in view of Kalns et al. U.S. Patent No. 9,489,625, hereafter known as Kalns, in further view of Cheyer et al. U.S. Publication No. 2013/0110519, hereafter known as Cheyer, in further view of Microsoft “Cognitive Services Pricing-Language Understanding Intelligent Services” (2017), hereafter known as Microsoft, in further view of Tomoki et al. JP2020067917A, hereafter known as Tomoki.

Claim 8: Gelfenbeyn teaches the following: 
A processor; system memory coupled to the processor and storing instructions configured to:
	Gelfenbeyn teaches “The system may include at least one processor and a memory. The memory may be operable to maintain an online marketplace that may comprise a plurality of dialog system extension elements” (¶ [0007]). 

 input a multiplicity of test queries; Receiving a test query […]; Select an arrangement of a plurality of natural language domain components for inclusion in the natural language virtual assistant balancing interpretation […] and costs associated with interpreting the plurality of test queries;
	Gelfenbeyn teaches “This disclosure relates generally to dialog systems and virtual assistants and an online platform allowing end users of dialog systems to customize or improve the dialog systems or the virtual assistants with which the end users work” (¶ [0002]); “Provided is a method for enhancing functionalities of dialog systems. The method may include maintaining an online marketplace that may comprise a plurality of dialog system extension elements. The plurality of dialog system extension elements may include at least one of a dialog system plugin, a dialog system add-on, a dialog system update, and a dialog system upgrade” (¶ [0008]); “Plugins can generally be created and provided to the marketplace by developers associated with Dialog Systems or third-party developers” (¶ [0039]); “End users may view and select (purchase) particular dialog system extension elements through a marketplace interface […] the Dialog System may monitor interaction between the end user and the dialog system. Furthermore, based on the monitoring, the Dialog System may provide recommendations to the end users to install particular dialog system extension elements […] For example, the end user may request that the Dialog System to provide a particular response. However, existing functionalities of the Dialog System may not allow the Dialog System to process the user request in a manner desired by the end user. In this case, the Dialog System may suggest to the end user that the user request cannot be addressed at this time, unless the end user purchases an additional plugin that is specifically designed to handle such type of user requests. The end user may follow the suggestion of the Dialog System and make a purchase” (¶ [0110]); “the Dialog System Engine may provide recommendations or tips to the end users to install or purchase particular plugins” (¶ [0032]); “dialog system interacts with its users in natural language” (¶ [0004]); “The process running on the dialog system engine is also known as “natural language processing” (NLP)” (¶ [0005]); “the marketplace interface 174 may enable the end users, through a number of GUI tools, to select one or more plugins and associate them with their custom Dialog System Engines 120” (¶ [0052]); “some plugins can be provided free-of-charge during a predetermined period (e.g., a test period of one month), but then may require a payment […] plugins may be provided to end user for trial periods […]  a user request of the end user may be processed by a plugin by default, even if the end user has not subscribed, purchased, or installed the plugin. An answer received based on processing by the plugin may be provided to the end user. Such free providing of plugins to the end users may be done for preview purposes or as a teaser or incentive for the end user to buy the plugin […]  two responses may be provided to the end user, where one response may be obtained based on processing of the user request by the Dialog System without the plugin, and the other response may be obtained based on processing of the user request by the Dialog System using the plugin.” (¶ [0054). 
	Thus, Gelfenbeyn teaches a Dialog system that comprises an online marketplace in which end users may view, select, and purchase dialog plugins/addons (provided by third-party developers) to customize or improve the dialog systems or the virtual assistants with which the end users work. An end user may input natural language requests to the Dialog system (configured to perform natural language processing) to provide a particular response, where existing functionalities of the end user’s Dialog system may not be configured to provide a response to the requests. Each of the plugins available on the marketplace may also be provided for a free trial period, where the user requests may be processed by the plugins by default even if the user has not purchased or installed them, such that the dialog system allows the user to process the test requests/inputs for free. An answer is received based on the processing by the plugins (for free), and the Dialog system may suggest/recommend particular plugins (among the plurality of plugins provided by the online marketplace) designed to handle the type of user requests and enable the end user to purchase the one or more plugins; equivalent to inputting a multiplicity of test queries, receiving a test query, and selecting an arrangement of a plurality of natural language domain components for inclusion in the natural language virtual assistant balancing interpretation and costs associated with interpreting the plurality of test queries.
	Present a display view showing that the plurality of natural language domain components is selected from a menu of natural language domain components for inclusion in the natural language virtual assistant; and
	Gelfenbeyn teaches “the Dialog System Engine may provide recommendations or tips to the end users to install or purchase particular plugins.” (¶ [0032]); “Each plugin can be supplemented with metadata, including descriptions, price, terms, publisher's information, ranks, reviews, and so forth” (¶ [0031]); “The dialog system interface 130 may provide a human-centric interface for accessing and managing information as discussed herein, communicating with a dialog system engine, and communicating with web resources/web services.” (¶ [0122]). 
	Thus, Gelfenbeyn teaches a Dialog system configured to provide (via an human-centric interface) recommendations to an end user to purchase one or more particular plugins, where each plugin can be supplemented with metadata, including descriptions, prices, ranks, and so forth; equivalent to presenting a display view showing that the plurality of natural language domain components is selected from a menu of natural language domain components for inclusion in the natural language virtual assistant.

	Although Gelfenbeyn teaches a natural language processing Dialog system configured to receive natural language requests from an end user for particular natural language responses and determining/recommending particular plugins (among the plurality of plugins provided by an online marketplace) designed to handle the type of user requests, Gelfenbeyn does not explicitly teach that the end user requests comprise a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second type.

	 However, Kalns teaches the following:
	Receiving a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second query type;
	Kalns teaches “A platform for developing a virtual personal assistant (“VPA”) application” (see Abstract) and “Referring now to FIG. 1, an embodiment of a VPA development platform 110 that can be used to more rapidly create, support, and/or maintain VPA applications” (col. 2, lines 50-54); “a method for creating a virtual personal assistant (“VPA”) computer application for a domain of interest is provided […]  Each domain refers to a category of information and/or activities in relation to which the VPA computer application may conduct a conversational natural language dialog with a computing device user. The ontology has linked thereto a plurality of re-usable VPA components […] Each of the re-usable VPA components is accessible by an executable VPA engine to determine a likely intended goal of the computing device user based on a determined meaning of conversational natural language input of the computing device user, […] The method also includes determining a data relationship between the domain of interest and at least a portion of the ontology, and suggesting a re-usable VPA component to use to create the VPA computer application for the domain of interest” ( ); “the term “domain” may refer to a category of information and/or activities in relation to which a VPA application may engage in a conversational natural language dialog with a computing device user […] a domain may correspond to one or more ontological concepts and/or properties that are defined in the ontology 112” (col. 3, lines 24-31). Further, Kalns teaches “The illustrative multi-modal user interface 212 captures conversational natural language (“NL”) input of a computing device user, as well as other forms of user input […] the interface 212 captures the user's spoken natural language dialog input with a microphone or other audio input device of the computing system 200. Alternatively or in addition, the interface 212 captures text-based natural language dialog input  […]  any or all of the other forms of user inputs may be used by the VPA 210 to aid in its understanding of the NL dialog inputs, to determine a suitable response to the NL dialog inputs” (col. 9, lines 30-54). Further, “the VPA 210 may operate in a proactive manner to initiate a natural language dialog with the user in response to the user's inputs […]  the natural language dialog inputs may include questions, requests, statements made by the user to begin an information-seeking dialog” (col. 9, line 59 –col.10, line 4).
	Thus, Kalns teaches a platform for developing a virtual personal assistant (VPA) application and is configured to receive natural language dialog inputs from a user via a computing device in order to determine particular domains of interest and re-usable VPA components to be integrated into the VPA. Further, the natural language dialog inputs may include both spoken natural language dialog input (equivalent to a first test query type) and/or text-based natural language input (equivalent to a second type of test query). Moreover, one of ordinary skill in the art would have recognized that the system of Kalns does not limit the amount of natural language inputs that may be provided by the user, and as such, any number of natural language inputs may be received as either audio-based or text-based; equivalent to receiving, from an app integrator, a testy query distribution including a plurality of test queries distributed across a plurality of test query types, the test query distribution including more test queries of a first test query type than test queries of a second query type.

Present a display view showing that the plurality of natural language domain components is selected from a menu of natural language domain components for inclusion in the natural language virtual assistant; and 
	Kalns teaches “a VPA development platform 110 […] an ontology visualization module 120 […] and its various components are embodied as computer software, firmware, and/or hardware in a computing system 100” (col .2, lines 56-57). Further, “the system 100 determines a domain of interest for the development of the VPA application […] The domain of interest may be obtained through interaction with the user via the ontology visualization module 120, or by other means. For example, the developer may simply click on or otherwise select a graphical element corresponding to the domain of interest on a tree-like depiction of the ontology 112, such as is shown in FIGS. 6-8” (col. 23, lines 15-22); “FIG. 10, described below, illustrates a simplified example of a display screen that may be presented to a computing device user to enable the selection of re-usable VPA components 114 for inclusion in a VPA application” (col. 7, lines 41-45).
	Thus, Kalns teaches a platform that may display, as a tree-like menu on a computing device screen, graphical representations of domains of interest that may be selected by a developer for inclusion in a VPA application where the user may repeat the process to select multiple domains of interest into the VPA. Further, Fig. 10 illustrates a display that may be presented to a user that shows the selected domains of interest; equivalent to presenting a display view showing that the plurality domains from a menu of domains are selected for inclusion in the natural language virtual assistant.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gelfenbeyn with the teachings of Kalns by incorporating the features for receiving a plurality of types of user test queries (including voice and text-based inputs), determining domains of interest and re-usable VPA components that are capable of interpreting the user test queries, and presenting a menu of the domains of interest/re-usable VPA components, as taught by Kalns, into the Dialog system of Gelfenbeyn configured to receive natural language requests from an end user for particular natural language responses and recommending particular plugins (among the plurality of plugins provided by an online marketplace) designed to handle the type of user requests. One of ordinary skill in the art would recognize that such a modification would further enable the system of Gelfenbeyn to receive a plurality of types of user test queries, determine which particular plugins are capable of interpreting the types of test queries, and presenting/recommending the particular plugins to the end user. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature further “makes it easy and fast for end users to improve and customize Dialog Systems” (¶ [0031]). 

	Although Gelfenbeyn teaches a Dialog system configured to receive user natural language inputs, process the inputs in a plurality of available dialog plugins for free, recommend one or more particular plugins, and provide metadata including ranks/prices for each of the plugins, Gelfenbeyn/Kalns does not explicitly teach generating interpretation scores for each of the plugins.

	However, Cheyer teaches the following:
	Select an arrangement of a plurality of natural language domain components for inclusion in the natural language virtual assistant balancing interpretation score […];
	Cheyer teaches “Methods, systems, and computer readable storage medium related to operating an intelligent digital assistant” (see Abstract). Further, Cheyer teaches “assistant 1002 employs statistical language models to generate candidate text interpretations 124 of speech input 121” (¶ [0311]) and “algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedures […] can be used to rank and score candidate text interpretations” (¶ [0315]). Further, “the statistical language models are tuned to look for words, names, and phrases that occur in the various models of assistant 1002 shown in FIG. 8 […] the statistical language models are given words, names, and phrases from some or all of: domain models 1056 […] dialog flow models 1087 […] domain entity databases 1072 […] and/or any words, names, or phrases associated with any node of active ontology 1050” (¶ [0312]). Further, “A ranking component analyzes the candidate interpretations 124 and ranks 126 them […] assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense, a domain model […] it evaluates how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology 1050 and its associated models” (¶ [0314]). Further, “algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124” (¶ [0315]) and “ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 […] the highest-ranking interpretation may be automatically selected 130” (¶ [0316]); “one example of a domain entity database 1072 that can be used in connection with the present invention according to one embodiment is a database of one or more businesses storing, for example, their names and locations […]  database might be used, for example, to look up words contained in an input request” (¶ [0424]); “the intelligent automated assistant engages with the user in an integrated, conversational manner using natural language dialog” (¶ [0007]); “assistant 1002 includes intelligence beyond simple database applications, such as, for example, Processing a statement of intent in a natural language 101B” (¶ [0172]).
	Thus, Cheyer teaches a system that is configured to receive natural language inputs (equivalent to a plurality of queries) from a user and interpret the natural language inputs using various domain models, domain entity databases, or dialog flow models (that are used to look up words contained in the natural language inputs) to determine which interpretation from which domain model has the highest score. The domain model with the highest-ranking interpretation score may then be automatically selected by the system; equivalent to selecting an arrangement of a plurality of natural language domain components for inclusion in the natural language virtual assistant balancing interpretation score.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gelfenbeyn/Kalns with the teachings of Cheyer by incorporating a feature for receiving  natural language inputs from a user and interpreting the inputs using various natural language domain models in order to determine which domain model outputs an interpretation with the highest score, as taught by Cheyer, into the system of Gelfenbeyn/Kalns that is configured to receive user natural language inputs, process the inputs in a plurality of available dialog plugins, recommend one or more particular plugins, and provide metadata including ranks/prices for each of the plugins. One of ordinary skill in the art would recognize that by incorporating this feature into the platform of Gelfenbeyn/Kalns, the platform would be further configured to receive user natural language inputs, process the inputs in a plurality of available dialog plugins for free, score each plugin based on the user’s inputs, recommend the highest scoring plugin, and provide metadata including ranks/prices for each of the plugins for the user to choose from. One of ordinary skill in the art would have been motivated to make such a modification when one considers that such a feature further “makes it easy and fast for end users to improve and customize Dialog Systems” (¶ [0031]) and may “improve the user's experience” (¶ [0009]), as suggested by Cheyer, such that the developer may be offered and presented with the best ranked results. Further, one of ordinary skill in the art would have recognized that the teachings of Cheyer are compatible with the system of Gelfenbeyn/Kalns as they share capabilities and characteristics; namely, they are both systems directed to natural language processing and interpreting user queries across various domain models. 

	Although Gelfenbeyn/Kalns/Cheyer teaches a feature for displaying a menu of plugins that may be selected by a developers for integration into a VPA application along with pricing information, Gelfenbeyn/Kalns/Cheyer does not explicitly teach presenting another display view along with the display view, the other display view showing cost components of an aggregate cost that would be charged for the natural virtual assistant to respond to the plurality of test queries, each cost component being attributable to a natural language domain component included in the arrangement. Further, Gelfenbeyn/Kalns/Cheyer does not explicitly teach wherein selection of the plurality of natural language domain components is configured such that the aggregate cost for responding to the plurality of test queries is within a desired budget based on a pricing model for at least one promoted natural language domain component included in the plurality of natural language domain components. 

	However, Microsoft teaches the following:
Present […] display view […] showing cost components of an aggregate cost that would be charged for the natural virtual assistant to respond to the plurality of test queries, each cost component being attributable to a natural language domain component included in the arrangement;
Microsoft teaches that “Microsoft brings the latest advanced chatbot capabilities to developers' fingertips, allowing them to create apps that see, hear, speak, understand, and interpret users’ needs […] we’re making generally available Microsoft Cognitive Services Language Understanding service (LUIS) and Azure Bot Service” (page 3, para. 1-2). Further “Azure Bot Service provides a scalable, integrated bot development and hosting environment for conversational bots that can reach customers” (page 3, para. 5). Further, Microsoft teaches “With the General Availability of Language Understanding and Azure Bot Service, we're also introducing new capabilities […] Prebuilt domains (off-the-shelf collections of intents and entities grouped by domain that you can directly add and use in your application)” (page 3, para. 7).
	Further, Microsoft teaches the “Language Understanding Intelligent services (LUIS) offers a fast and effective way of adding language understanding to application. With LUIS you can use pre-existing, world-class, pre-built models whenever they suit your purposes” (see page 1, para. 1). Further, Microsoft teaches that there are multiple tiers for the LUIS service (LUIS API-Free and LUIS API-Basic) that offer different pricing models for the amount of transactions that can be performed (page 1, Pricing Details table). Further, “if the usage on a standard tier is exceeded the account starts to accrue overage […] These overages are billed on a monthly basis and are calculated at the rate specified for each tier” (page 1 – see FAQ). Further, Microsoft teaches “overages are charged at the rate specific in the pricing table above […] these overage are prorated” (page 1- see FAQ). These transactions represent any API call to the service (page 1-see FAQ). Further, Microsoft teaches that the chatbot (comprising the selected pre-built domains/models) may be tested by a user (page 8, para. 3), thus representing a transaction/API call. Further, when setting up the chatbot application, the user is prompted to select the Pricing Tier, which include the Free Tier that allows up to 10,000 free transactions per month or 1K transactions at a particular rate (see page 5, para. 6),(see page 5- 3rd figure illustrating a “Bot Service” menu).
	Therefore, Microsoft teaches a platform that allows developers to build a chatbot by using Language Understanding Intelligent Services (LUIS), where LUIS offers pre-built domains/models that can be directly added into a developer’s chatbot application. Further, Microsoft displays, via a user interface, a Pricing Details table that explicitly details the costs to a user for utilizing the LUIS service and executing transactions using the prebuilt domains. Developers may test their chatbot with the selected domains by submitting transactions, where the developers may be charged according to how many transactions they perform (such as a particular dollar amount per 1,000 transactions). 
	Thus, the feature for allowing users to integrate pre-built domains into a chatbot application and displaying a pricing details table (pricing model) for developers to interact with the prebuilt domains (such as a particular dollar amount per 1,000 transactions with the selected domains) is equivalent to presenting a display view showing cost components of an aggregate cost that would be charged for the natural language virtual assistant to respond to the multiplicity of test queries with the domains selected for inclusion in the natural language virtual assistant, each cost component being attributable to a domain selected from the domains.

Wherein selection of the plurality of natural language domain components is configured such that the aggregate cost for responding to the plurality of test queries is within a desired budget based on a pricing model for at least one promoted natural language domain component included in the plurality of natural language domain components.
	Microsoft teaches that a user may incorporate a plurality of pre-built domains into their chatbot application where application may include up to 500 intents and 100 entities per application (each domain is considered a collection of intents and entities) (see page 3, para. 8-13). Further, when setting up the chatbot application, the user is prompted to select the Pricing Tier, which include the Free Tier that allows up to 10,000 free transactions per month or 1K transactions at a particular rate (see page 5, para. 6),(see page 5- 3rd figure illustrating a “Bot Service” menu). Thus, the system of Microsoft in configured to enable a user to select a pricing tier for their chatbot application (such as the Free Tier –equivalent to a desired budget) and may select one or more domains to be included in the chatbot application for submitting test queries/transactions (equivalent to the selection of the plurality of domains for inclusion in the virtual assistant being configurable). Accordingly, the features for enabling a user to select a desired budget (Free Tier) and selecting a customizable amount of prebuilt domains to be incorporated into the chatbot application for responding up to 10,000 transactions/queries is equivalent to wherein the selection of the plurality of domains for inclusion in the natural language virtual assistant is configurable such that the aggregate cost for responding to the multiplicity of test queries is within a desired budget based on a pricing model for at least one promoted domain included in the plurality of domains.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gelfenbeyn/Kalns/Cheyer with the teachings of Microsoft by incorporating a feature for allowing developers to select a plurality of promoted, prebuilt domains for inclusion in an application, displaying a pricing details table, and enabling a developer to select a desired tier of service that allows up to a particular amount of transactions/queries to be executed in the domains at a particular monetary rate according to the desired tier of service, as taught by Microsoft, into the system of Gelfenbeyn/Kalns/Cheyer that is configured to assist developers in creating VPA applications. One of ordinary skill in the art would have been motivated to make this modification when one considers that by allowing developers to have free or paid access to a plurality of prebuilt domains “helps build custom models for your business vertical with little effort and without prior expertise in data science” (page 3, para.6), as suggested by Microsoft. Further, one of ordinary skill in the art would have recognized that the teachings of Microsoft are compatible with the system of Gelfenbeyn/Kalns/Cheyer as they share capabilities and characteristics; namely, they are both services configured to assist developers in creating and managing virtual assistant applications.   

	Although Microsoft teaches features for allowing users to integrate pre-built domains into an application and displaying a pricing details table for developers to interact with the prebuilt domains (such as a particular dollar amount per 1,000 transactions with the selected domains), Microsoft does not explicitly teach that the pricing details are presented in another display view along with a first display view, the other view showing cost components of an aggregate cost. Accordingly, Gelfenbeyn/Kalns/Cheyer/Microsoft does not explicitly teach a feature for presenting in another display view along with a first display view, the other view showing cost components of an aggregate cost.

	However, Tomoki teaches the following:
	Present another display view along with the display view, the other display view showing cost components of an aggregate cost that would be charged […]
	Tomoki teaches “a product sales system including a mobile terminal that registers a product to be purchased” (¶ [0006]); “FIG. 11C is a diagram showing an example of a screen showing that there is a reserved product. As shown in FIG. 11C, the portable terminal 50 displays the registration hold information 812d indicating that there is a hold product in the display area 812” (¶ [0129]); “, the portable terminal 50 displays the number of the held products in the display area 812” (¶ [0130]); “When the member performs the registration process of the separately sold product, the mobile terminal 50 displays a pop-up 850 for confirming the number of items to be purchased […] pop-up 850 displays the product name, the price per unit, the purchase quantity 850a, the total price, etc. for the individually sold goods” (¶ [0139]).
	Thus, Tomoki teaches a system wherein a user may select/reserve a plurality of products to be purchased/registered that are displayed as a list on the user mobile terminal. As illustrated in Fig. 13 and Fig. 12 (A), when the user performs the registration process for one of the products, a pop-up window is displayed that indicates the price per unit, purchase quantity, and total price for the selected product; equivalent to presenting another display view along with the display view, the other display view showing cost components of an aggregate cost that would be charged.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gelfenbeyn/Kalns/Cheyer/Microsoft with the teachings of Tomoki by incorporating the features for displaying a view on a user mobile terminal that lists each of the user’s selected products and displaying a pop-up window that indicates the price per unit/total price for each of the products when the user performs a registration process for one of the selected products, as taught by Tomoki, into the system of Gelfenbeyn/Kalns/Cheyer/Microsoft that is configured to display each of a user’s selected domains on a user interface and provide a pricing model for developers to interact with the prebuilt domains. One of ordinary skill in the art would recognize that such a modification with the teachings of Tomoki would enable the system of Gelfenbeyn/Kalns/Cheyer/Microsoft to display each of the user’s selected domains and display a pop-up window that indicates the pricing model associated with interacting/performing transactions with the selected domains. One of ordinary skill in the art would have been motivated to make this modification when one considers “convenience is improved, and it is possible to improve the utilization rate of customers of the system” (¶ [0188]), as suggested by Tomoki. Further, one of ordinary skill in the art would recognize that the teachings of Tomoki are compatible with the system of Gelfenbeyn/Kalns/Cheyer/Microsoft as they share capabilities and characteristics; namely, they are systems directed towards e-commerce. 

	Claim 11: Gelfenbeyn/Kalns/Cheyer/Microsoft/Tomoki teaches the limitations of claim 8. Further, Gelfenbeyn teaches the following:
Wherein a cost component of at least one natural language domain component varies non-linearly with respect to the number of test queries interpreted by the natural language domain component. 
	Gelfenbeyn teaches “plugins can be provided free-of-charge during a predetermined period (e.g., a test period of one month), but then may require a payment” (¶ [0054]); “end users may need to make a one-time payment or subscribe to a subscription plan requiring regular payments” (¶ [0053]); “once a plugin is purchased or selected by a particular end user, the plugin may be automatically integrated with the Dialog System of the end user. Further, all or certain user requests may be processed by the installed plugin” (¶ [0033]); “Once a plugin is installed, the plugin may at least partially assist the Dialog System Engine in interpreting and processing user requests” (¶ [0032]).
	Thus, Gelfenbeyn teaches that a plug-in may be installed free-of-charge for a predetermined period (e.g. one month), but then may require payment. Once installed, the plugin may interpret and process user requests without limitation until the end of the predetermined period, where the user must then purchase the plugin to continue use; equivalent to wherein a cost component of at least one natural language domain component varies non-linearly with respect to the number of test queries interpreted by the natural language domain component.

Claims 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Gelfenbeyn et al. U.S. Publication No. 2016/0349935, hereafter known as Gelfenbeyn, in view of Kalns et al. U.S. Patent No. 9,489,625, hereafter known as Kalns, in further view of Cheyer et al. U.S. Publication No. 2013/0110519, hereafter known as Cheyer, in further view of Microsoft “Cognitive Services Pricing-Language Understanding Intelligent Services” (2017), hereafter known as Microsoft, in further view of Tomoki et al. JP2020067917A, hereafter known as Tomoki, in further view of Shah et al. U.S. Publication No. 2007/0200850, hereafter known as Shah.

Claim 9: Gelfenbeyn/Kalns/Cheyer/Microsoft/Tomoki teaches the limitations of claim 8. Further, Gelfenbeyn/Kalns/Cheyer/Microsoft/Tomoki does not explicitly teach, however Shah does teach, the following:

Present a further display view of a histogram indicating how many of the plurality of test queries would be answered by each natural language domain component included in the arrangement. 
	Shah teaches “A system may communicate information by generating an interface based on supply information and demand information […]  the system may receive a first query that is entered by a user […] For example, in response to the first query,  the system may find matching data items that may be identified or browsed according to product domain(s) (e.g., shoes), aisle domain(s) (e.g., footwear), and department domain(s) (e.g., apparel) […] if a data item is found in a Product C domain (e.g., shoes) that is organized under a hierarchy of domains (e.g., Department A—apparel, Aisle B—footwear, Product C—shoes), then the data item counts associated with the Department A, Aisle B and Product C domains may be incremented by one” (¶ [0033]).
	 Further, “The system may maintain the supply information in the form of a product histogram (e.g., percent of data items distributed over multiple product domains), an aisle histogram […] and a department histogram” (¶ [0035]) and “The system may generate total coverage histograms including total coverage information based the supply information that is included in the supply histograms […] Specifically, the system may generate a total coverage histogram including total coverage information for product domains, total coverage information for aisle domains, and total coverage information for department domains” (¶ [0036]). 
	Further, “system may further communicate information by generating an interface. For example, the interface may include a user interface” (¶ [0040]) and the “coverage module 42 may generate total coverage histograms for product type domains, aisle type domains and department type domains. In addition, the coverage module 42 may generate interface information” (¶ [0047]). 
	Thus, Shah teaches a system configured to receive user queries and find matching data items among a plurality of domains, where the system may generate total coverage histograms that indicate the data item counts within each of the domains. Further, Shah teaches a coverage module configured to generate the total coverage histograms and generate an interface with the information (such as a user interface); equivalent to a further display view of a histogram indicating how many of the plurality of test queries would be answered by each natural language domain component included in the arrangement.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gelfenbeyn/Kalns/Cheyer/Microsoft/Tomoki with the teachings of Shah by incorporating a feature for generating a user interface including a total coverage histogram that indicates the amount of times each domain could respond to a user query, as taught by Shah, into the system of Gelfenbeyn/Kalns/Cheyer/Microsoft/Tomoki that is configured to display a menu of domains/plugins for a developer to choose from. One of ordinary skill in the art would have been motivated to make this modification when one considers that “domains with high data item counts may be determined to be of interest to the user”1 and "the domains of greatest interest to the user may be presented in the most prominent positions”2, such as on the menu of domains presented by the system of Gelfenbeyn/Kalns/Cheyer/Microsoft/Tomoki.

Claim 10: Gelfenbeyn/Kalns/Cheyer/Microsoft/Tomoki teaches the limitations of claim 8. Further, Gelfenbeyn/Kalns/Cheyer/Microsoft/Tomoki does not explicitly teach, however Shah does teach, the following:

To present the display view showing the plurality of natural language domain components are selected for inclusion in the natural language virtual assistant comprise instructions configured to present at least one promoted natural language domain component in a different manner than at least one other natural language domain component. 
	Shah teaches “A system may communicate information by generating an interface based on supply information and demand information […]  the system may receive a first query that is entered by a user […] For example, in response to the first query,  the system may find matching data items that may be identified or browsed according to product domain(s) (e.g., shoes), aisle domain(s) (e.g., footwear), and department domain(s) (e.g., apparel) […] if a data item is found in a Product C domain (e.g., shoes) that is organized under a hierarchy of domains (e.g., Department A—apparel, Aisle B—footwear, Product C—shoes), then the data item counts associated with the Department A, Aisle B and Product C domains may be incremented by one. Domains with high data item counts may be determined to be of interest to the user” (¶ [0033]). 	Further, “the domains of greatest interest to the user may be represented at the most prominent positions on a cross-domain user interface with user interface elements” (¶ [0048]) and “a domain sort module 44 may […] determine the order of the domains for presentation on the display where the domains of greatest interest to the user may be presented in the most prominent positions. For example, in one embodiment the domain sort module 44 may […] display departments in descending order” (¶ [0074]). Further, “ system generates a user interface that includes user interface elements that may be positioned on the user interface in descending order proceeding from a highest total coverage information to the lowest total coverage information” (¶ [0040]).

	Thus, Shah teaches a system executing instructions (see ¶ [0156], Shah) configured to receive user queries and find matching data items among a plurality of domains, where the system may generate total coverage histograms that indicate the data item counts within each of the domains (see ¶ [0036], Shah). Further, Shah teaches that the domains with the highest item counts are determined to be of interest to the user and the domains of the highest interest to a user are positioned in more prominent positions than other domains on a user interface; equivalent to wherein instructions configured to present the display view showing that the plurality of domains are selected comprise instructions configured to present at least one promoted domain in a different manner than at least one other domain.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gelfenbeyn/Kalns/Cheyer/Microsoft/Tomoki with the teachings of Shah by incorporating a feature for generating a user interface that positions promoted domains of the highest interest in the most prominent position, as taught by Shah, into the system of Gelfenbeyn/Kalns/Cheyer/Microsoft/Tomoki that is configured to display a menu of domains/plugins for a developer to choose from. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification can further help to “more rapidly create, support, and/or maintain VPA applications” (col. 2, lines 51-52), as suggested by Kalns. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        

/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ [0033], Shah. 
        2 See ¶ [0074], Shah.